--------------------------------------------------------------------------------

 
Exhibit 10(m)
 




SOUTHERN UNION COMPANY


AMENDED AND RESTATED


2003 STOCK AND INCENTIVE PLAN






--------------------------------------------------------------------------------


TABLE OF CONTENTS




 

     
Page
I.
PURPOSES
6
1.1
Purposes.
6
1.2
Types of Awards.
6
1.3
Effectiveness.
6
II.
CERTAIN DEFINITIONS
7
2.1
“Annual Non-Employee Director Election”
7
2.2
“Arbitration Notice”.
7
2.3
“Available Shares” .
7
2.4
“Award”
7
2.5
“Award Agreement”
7
2.6
“Board of Directors”
7
2.7
“Business Day”
7
2.8
“Change in Control”
7
2.9
“Code”
8
2.10
“Committee”
8
2.11
“Company”
8
2.12
“Covered Event”.
8
2.13
“Date of Grant”
9
2.14
“Designated Beneficiary”
9
2.15
“Disability”
9
2.16
“Dispute” .
9
2.17
“Effective Date”
9
2.18
“Eligible Individuals”
9
2.19
“Exchange Act”
9
2.20
“Exercise Notice”.
9
2.21
“Exercise Price”
9
2.22
“Fair Market Value”
9
2.23
“Holder”
11
2.24
“Incentive Option” .
11
2.25
“Linked Stock Appreciation Right”
11
2.26
“Maximum Shares” .
11
2.27
“NASDAQ” .
11
2.28
“Non-Employee Director”
11
2.29
“Non-Employee Director Award”
11
2.30
“Non-Linked Stock Appreciation Right”
11
2.31
“Nonstatutory Option”
11
2.32
“Normal Retirement”
11
2.33
“Notice 2005-1”
11
2.34
“Option”
11
2.35
“Option Agreement”
11
2.36
“Other Equity-Based Right”
11
     
2.37
“Outside Director”
11
2.38
“Performance Period”
12
2.39
“Performance Unit”
12
2.40
“Person”
12
2.41
“Plan”
12
2.42
“Reload Option”
12
2.43
“Restricted Stock Award”.
12
2.44
“Rule 16b-3”
12
2.45
“SAR Exercise Price”
12
2.46
“Section 162(m)”
12
2.47
“Section 409A”
12
2.48
“Securities Act”
12
2.49
“Stock”
12
2.50
“Stock Appreciation Right”
12
2.51
“Stock Award”
13
2.52
“Stock Bonus Award”
13
2.53
“Subsidiary”
13
2.54
“Ten Percent Shareholder”
13
2.55
“Voting Securities”
13
III.
SHARES OF STOCK SUBJECT TO THE PLAN
13
3.1
Maximum Shares.
13
3.2
Available Shares.
14
3.3
Restoration of Unused Shares.
14
3.4
Description of Shares.
14
3.5
Listing, Registration, etc. of Shares.
14
3.6
Reduction in Outstanding Shares of Stock.
14
IV.
ADMINISTRATION OF THE PLAN
15
4.1
Committee.
15
4.2
Duration, Removal, Etc.
15
4.3
Meetings and Actions of Committee.
15
4.4
Committee’s Powers.
16
4.5
Counsel, Consultants and Agents.
16
V.
ELIGIBILITY AND PARTICIPATION; CERTAIN AWARD TERMS
17
5.1
Eligible Individuals.
17
5.2
Limitation for Incentive Options.
17
5.3
Grant of Awards.
17
5.4
Date of Grant.
17
5.5
Award Agreements.
18
5.6
No Right to Award.
18
5.7
Limitation on Individual Awards.
18
5.8
Payment of Taxes.
18
5.9
Forfeiture and Restrictions on Transfer; Other Conditions.
19
VI.
TERMS AND CONDITIONS OF OPTIONS
20
6.1
Number of Shares; Type of Award.
20
6.2
Vesting.
20
     
6.3
Expiration.
20
6.4
Exercise Price.
20
6.5
Method of Exercise.
21
6.6
Incentive Option Exercises and Disqualifying Dispositions.
21
6.7
Medium and Time of Payment.
21
6.8
Payment with Sale Proceeds.
22
6.9
Reload Provisions.
22
6.10
Limitation on Aggregate Value of Shares That May Become First Exercisable During
Any Calendar Year Under an Incentive Option.
23
6.11
No Fractional Shares.
23
6.12
Other Provisions Regarding Incentive Options.
24
VII.
STOCK APPRECIATION RIGHTS
24
7.1
Type of Award.
25
7.2
Linked Stock Appreciation Rights.
25
7.3
Non-Linked Stock Appreciation Rights.
26
7.4
Method of Exercise.
26
7.5
Limitations on Rights.
27
7.6
Payment of Rights.
27
VIII.
STOCK AWARDS
27
8.1
Number of Shares; Type of Award.
28
8.2
Restrictions Applicable to Restricted Stock Awards.
28
8.3
Stock Bonus Awards.
29
8.4
Purchase and Payment.
29
8.5
Compliance with Section 409A.
29
IX.
PERFORMANCE UNITS
29
9.1
Number of Units.
30
9.2
Performance Period, Vesting, Etc.
30
9.3
Multiple Grants.
30
9.4
Performance Standards.
30
9.5
Modification of Standards.
30
9.6
Payment for Units.
30
9.7
Compliance with Section 409A.
31
X.
AWARDS TO NON-EMPLOYEE DIRECTORS
31
10.1
Annual Awards to Non-Employee Directors.
31
XI.
OTHER EQUITY-BASED RIGHTS
33
XII.
CHANGE IN CONTROL PROVISIONS
34
12.1
Changes in Control.
34
XIII.
ADDITIONAL PROVISIONS
34
13.1
Adjustment of Awards and Authorized Stock.
35
13.2
Termination of Employment Other than for Death, Disability or Normal Retirement.
36
13.3
Termination of Employment for Death or Disability.
38
13.4
Termination of Employment for Normal Retirement.
39
13.5
Cause of Termination; Employment Relationship.
40
13.6
Exercise Following Death or Disability.
41
13.7
Transferability of Awards.
41
     
13.8
Delivery of Certificates of Stock.
42
13.9
Certain Conditions.
42
13.10
Certain Directors and Officers.
43
13.11
Securities Act Legend.
43
13.12
Legend for Restrictions on Transfer.
44
13.13
Rights as a Stockholder; Dividends.
44
13.14
No Interest.
44
13.15
Furnishing of Information.
44
13.16
No Obligation to Exercise.
45
13.17
Remedies.
45
13.18
Certain Information Confidential.
45
13.19
Consideration.
45
13.20
[Deliberately omitted]
45
13.21
[Deliberately omitted]
45
13.22
Dispute Resolution.
45
13.23
Awards to Non-Employees.
47
13.24
Compliance with Section 409A.
47
XIV.
DURATION AND AMENDMENT OF PLAN AND AWARD AGREEMENTS
47
14.1
Duration.
47
14.2
Amendment, etc.
47
XV.
GENERAL
49
15.1
Application of Funds.
49
15.2
Right of the Company and Subsidiaries to Terminate Employment.
49
15.3
No Liability for Good Faith Determinations.
49
15.4
Other Benefits.
49
15.5
Exclusion From Pension and Profit-Sharing Compensation.
49
15.6
Execution of Receipts and Releases.
50
15.7
Unfunded Plan.
50
15.8
No Guarantee of Interests.
50
15.9
Payment of Expenses.
50
15.10
Company Records.
50
15.11
No Liability of Company.
51
15.12
Company Action.
51
15.13
Severability.
51
15.14
Notices.
51
15.15
No Waiver.
51
15.16
Successors.
52
15.17
Further Assurances.
52
15.18
Governing Law.
52
15.19
Jurisdiction and Venue.
52
15.20
Interpretation.
52
15.21
No Representations.
53





--------------------------------------------------------------------------------




SOUTHERN UNION COMPANY


AMENDED AND RESTATED


2003 STOCK AND INCENTIVE PLAN


 
I.  
 
 


 
 
PURPOSES
 


1.1  Purposes.
The purposes of this Amended and Restated 2003 Stock and Incentive Plan (as the
same may be amended from time to time, the “Plan”) are (i) to advance the
interest of Southern Union Company, a Delaware corporation (the “Company”), and
its Subsidiaries (as defined below) and shareholders by strengthening the
ability of the Company and its Subsidiaries to attract and retain salaried
employees of experience and ability and (ii) to furnish an additional incentive
to such persons to expend their best efforts on behalf of the Company or any
such Subsidiary.


1.2  Types of Awards.
The Plan provides for the granting of the following types of awards:


(a)  Incentive Options (as defined below);
 
(b)  Nonstatutory Options (as defined below);
 
(c)  Stock Appreciation Rights (as defined below);
 
(d)  Stock Awards (as defined below);
 
(e)  Performance Units (as defined below); and


(f)  Other Equity-Based Rights (as defined below).
 
1.3  Effectiveness. 
The Southern Union Company 2003 Stock and Incentive Plan (the “Initial Plan”)
was adopted by the Board of Directors on, and was effective as of, September 28,
2003 and was subsequently approved by the shareholders of the Company on
November 4, 2003. This Plan was adopted by the Board of Directors, and will be
effective, as of March 15, 2005 (the “Effective Date”) and Awards may be made
hereunder immediately, provided that no Award shall be effective unless and
until the Plan has been approved by the shareholders of the Company and, if such
approval is not obtained, any Awards previously given under this Plan shall
automatically be void. If this Plan is not so approved by the shareholders, then
this Plan shall be void ab initio, and the Initial Plan shall continue in effect
as if this amendment and restatement had not occurred; provided, however, that
thereafter Awards may continue to be granted pursuant to the terms of the
Initial Plan, as in effect prior to this amendment and restatement and as may be
otherwise amended hereafter. Notwithstanding the foregoing or anything to the
contrary contained herein, any Awards granted under the Initial Plan prior to
the Effective Date shall continue in effect under the terms of the Award
Agreements and be controlled by the terms of the Initial Plan. Further, the
status of any Award granted under this Plan as an Incentive Option shall be
subject to such approval by the shareholders of the Company taking place within
twelve (12) months after the Effective Date.
 
II.  
 
 


 
 
CERTAIN DEFINITIONS
 


In addition to any terms defined elsewhere in the Plan, the following
capitalized terms shall have the following respective meanings as used in the
Plan:


2.1  “Annual Non-Employee Director Election” has the meaning given to that term
in Section 10.1.


2.2  “Arbitration Notice” has the meaning given to that term in
Section 13.22(b).


2.3  “Available Shares” has the meaning given to that term in Section 3.2.


2.4  “Award” means the grant of any form of Option, Stock Appreciation Right,
Stock Award, Performance Unit or Other Equity-Based Right under the Plan,
whether granted singly, in combination, or in tandem, to a Holder pursuant to
such terms, conditions and limitations as the Committee may establish from time
to time in order to fulfill the objectives of the Plan. 


2.5  “Award Agreement” means the written document or agreement evidencing the
grant of an Award by the Company to a Holder and any additional terms,
conditions or limitations with respect to such grant.


2.6  “Board of Directors” means the board of directors of the Company.


2.7  “Business Day” means any day other than a Saturday, a Sunday, or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.


2.8  “Change in Control” means:


(a)  Any “person” (solely for purposes of this Section 2.7, defined as such term
is used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), or more than one
person acting as a group (as defined in paragraph (c) below), (i) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s outstanding Voting Securities or (ii) notwithstanding the occurrence
of a Change of Control pursuant to Section 2.7(a)(i), acquires (or has acquired
 

1

--------------------------------------------------------------------------------




(b)  during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of securities of the Company
representing thirty five percent (35%) or more of the combined voting power of
the Company’s outstanding Voting Securities;
 
(c)  There is a change in the composition of the Board of Directors over a
period of twelve (12) consecutive months or less such that a majority of the
members of the Board of Directors (rounded up to the nearest whole number) cease
to be individuals who either (x) have been members of the Board of Directors
continuously since the beginning of such period or (y) have been elected or
nominated for election as members of the Board of Directors during such period
by at least two-thirds (2/3) of the members of the Board of Directors described
in clause (x) who were still in office at the time such election or nomination
was approved by the Board of Directors; or
 
(d)  The sale of all or substantially all of the assets of the Company or any
merger, consolidation, issuance of securities or purchase of assets, the results
of which merger, consolidation, issuance of securities or purchase is the
occurrence of any event described in clause (a) or (b) above. Notwithstanding
anything to the contrary contained herein, no Change in Control shall be
considered to occur where there is a transfer of all or substantially all of the
assets of the Company to (i) a shareholder of the Company (immediately before
the asset transfer) in exchange for or with respect to its stock; (ii) an
entity, fifty percent (50%) or more of the total value or voting power of which
is owned, directly or indirectly, by the Company; (iii) a person, or more than
one person acting as a group, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company; or (iv) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a person described
in paragraph (iii).
 
For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of assets, or similar business
transaction with the Company. It is intended that the Change in Control events
described in this definition meet the requirements for a “Change in Control
Event” as described in Notice 2005-1, as such requirements may be modified from
time to time by further IRS guidance under Section 409A, and the term “Change in
Control” shall be interpreted and applied for all purposes of this Plan in a
manner consistent with such intent.
 
2.9  “Code” means the Internal Revenue Code of 1986, as amended.


2.10  “Committee” means the committee appointed by the Board of Directors
pursuant to Article IV to administer the Plan.


2.11  “Company” has the meaning given to that term in Section 1.1.


2.12  “Covered Event” means (a) the commission by a Holder of a criminal or
other act that causes or probably will cause substantial economic damage to the
Company or a Subsidiary or substantial injury to the business reputation of the
Company or a Subsidiary; (b) the commission by a Holder of an act of fraud in
the performance of such Holder’s duties on behalf of the Company or a
Subsidiary; (c) the continuing failure of a Holder to perform the duties of such
Holder to the Company or a Subsidiary (other than such failure resulting from
the Holder’s incapacity due to physical or mental illness) after written notice
thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to be heard and cure such failure are given to the Holder
by the Company; or (d) the order of a court of competent jurisdiction requiring
the termination of the Holder’s employment. 


2.13  “Date of Grant” has the meaning given to that term in Section  5.4 or
(with respect to Reload Options) Section 6.9.


2.14  “Designated Beneficiary” has the meaning given to that term in Section
13.6(a).


2.15  “Disability” has the meaning given it in the employment agreement between
the Company or a Subsidiary and the Holder; provided, however, that if the
Holder has no such employment agreement or such term is not defined in the
employment agreement, “Disability” shall mean that (1) the Committee has
determined that the Holder has a permanent physical or mental impairment of
sufficient severity as to prevent the Holder from performing duties for the
Company or Subsidiary, as applicable, and (2) the Committee or the Company or
the relevant Subsidiary has provided written notice to the Holder that the
Holder’s employment is terminated due to a permanent “Disability” pursuant to
this Section. Notwithstanding the preceding sentence, with respect to any Award
constituting a deferral of compensation subject to the requirements of Section
409A, “Disability” shall mean that a Holder is “disabled” within the meaning of
Section 409(a)(2)(C). The Committee may establish any process or procedure it
deems appropriate for determining whether a Holder has a “Disability.” 


2.16  “Dispute” has the meaning given to that term in Section 13.22.


2.17  “Effective Date” has the meaning given to that term in Section 1.3.


2.18  “Eligible Individuals” means directors, officers, employees and agents of,
and other providers of services to, the Company or any of its Subsidiaries.


2.19  “Exchange Act” means the Securities Exchange Act of 1934, as amended.


2.20  “Exercise Notice” has the meaning given to that term in Section 6.5 (with
respect to Options) or Section 7.4 (with respect to Stock Appreciation Rights). 


2.21  “Exercise Price” has the meaning given to that term in Section 6.4.


2.22  “Fair Market Value” means a per share value defined as follows, for a
particular day:

2

--------------------------------------------------------------------------------






(a)  Subject to Paragraph 2.21(e), if shares of Stock of the same class are
listed or admitted to unlisted trading privileges on any national securities
exchange at the date of determination of Fair Market Value, then the closing
price of one share on that exchange (or, if more than one exchange, the exchange
determined by the Committee to be used for such purpose) on the date in question
or, if such day is not a Business Day or no such closing price is reported for
that day, on the last Business Day for which such a closing price is reported
before the date in question, in any case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to unlisted trading privileges on that exchange; or
 
(b)  Subject to Paragraph 2.21(e), if shares of Stock of the same class are not
listed or admitted to unlisted trading privileges as provided in
Paragraph 2.21(a) and if sales prices for shares of Stock of the same class in
the over-the-counter market are reported by the National Association of
Securities Dealers, Inc. Automated Quotations (“NASDAQ”) National Market System
(or such other system then in use) at the date of determination of Fair Market
Value, then the closing price of one share as reported on the NASDAQ National
Market System (or such other system then in use) on the date in question or, if
such day is not a Business Day or no such closing price is reported that day, on
the last Business Day for which such a closing price is reported before the date
in question; or


(c)  Subject to Paragraph 2.21(e), if shares of Stock of the same class are not
listed or admitted to unlisted trading privileges as provided in
Paragraph 2.21(a) and closing prices for shares of Stock of the same class are
not reported by the NASDAQ National Market System (or such other system then in
use) as provided in Paragraph 2.21(b), and if bid and asked prices for shares of
Stock of the same class in the over-the-counter market are reported by NASDAQ
(or, if not so reported, by the National Quotation Bureau Incorporated) at the
date of determination of Fair Market Value, then the mean between the high bid
and low asked prices on the date in question or, if such day is not a Business
Day or no such prices are reported that day, on the last Business Day for which
such prices are reported before the date in question; or


(d)  If shares of Stock of the same class are not listed or admitted to unlisted
trading privileges as provided in Paragraph 2.21(a) and closing prices therefor
are not reported by the NASDAQ National Market System as provided in
Paragraph 2.21(b) and bid and asked prices therefor are not reported by NASDAQ
(or the National Quotation Bureau Incorporated) as provided in Paragraph 2.21(c)
at the date of determination of Fair Market Value, then the value determined by
the Committee; or


(e)  If shares of Stock of the same class are listed or admitted to unlisted
trading privileges as provided in Paragraph 2.21(a) or closing prices therefor
are reported by the NASDAQ National Market System as provided in
Paragraph 2.21(b) or bid and asked prices therefor are reported by NASDAQ (or
the National Quotation Bureau Incorporated) as provided in Paragraph 2.21(c) at
the date of determination of Fair Market Value, but the volume of trading is so
low that the Committee determines that such prices are not indicative of the
fair value of the Stock, then the value determined by the Committee.


2.23  “Holder” means an Eligible Individual to whom an Award has been granted.


2.24  “Incentive Option” means an incentive stock option as defined under
Section 422 of the Code.


2.25  “Linked Stock Appreciation Right” has the meaning given to that term in
Section 7.1.


2.26  “Maximum Shares” has the meaning given to that term in Section 3.1.


2.27  “NASDAQ” has the meaning given to that term in Section 2.21.


2.28  “Non-Employee Director” means a person who is a “Non-Employee Director” as
that term is used in Rule 16b-3.


2.29  “Non-Employee Director Award” has the meaning given to that term in
Section 10.1.


2.30  “Non-Linked Stock Appreciation Right” has the meaning given to that term
in Section 7.1.


2.31  “Nonstatutory Option” means a stock option that (i) does not satisfy the
requirements for an incentive stock option under Section 422 of the Code; (ii)
that is designated at the Date of Grant or in the applicable Option Agreement to
be an option other than an Incentive Option; or (iii) is modified in accordance
with Paragraph 14.2(b) to be an option other than an Incentive Option.


2.32  “Normal Retirement” means the termination of the Holder’s employment with
the Company and its Subsidiaries on account of retirement at any time on or
after the date on which the Holder attains fifty-five (55) (but for purposes of
clarification excludes any termination of employment as a result of a
Covered Event).


2.33  “Notice 2005-1” means IRS Notice 2005-1, 2005-2 I.R.B. 274.


2.34  “Option” means either an Incentive Option or a Nonstatutory Option, or
both. 


2.35  “Option Agreement” means an Award Agreement for an Option.


2.36  “Other Equity-Based Right” means an Award granted under Article XI of
the Plan.


2.37  “Outside Director” means an “outside director” as that term is used in
Section 162(m).



3

--------------------------------------------------------------------------------






2.38  “Performance Period” means a period over which performance is measured for
the purpose of determining the payment value of Performance Units.


2.39  “Performance Unit” means a unit representing a contingent right to receive
a specified amount of cash or shares of Stock at the end of a Performance
Period.


2.40  “Person” means any individual, partnership, joint venture, corporation,
trust, unincorporated organization, association, limited liability company,
joint stock company, government or any department or agency thereof, or any
other form of association or entity.


2.41  “Plan” has the meaning given to that term in Section 1.1.
 


2.42  “Reload Option” has the meaning given to that term in Section 6.9.


2.43  “Restricted Stock Award” means the grant or purchase, on the terms,
conditions and limitations that the Committee determines or on the terms,
conditions and limitations of Article VIII, of Stock that may be nontransferable
and/or subject to substantial risk of forfeiture until specific conditions are
met; provided, however, that this term shall not apply to shares of Stock issued
or transferred in connection with the exercise or settlement of an Option, a
Stock Appreciation Right, a Performance Unit or an Other Equity-Based Right,
whether or not such shares of Stock are nontransferable or subject to
substantial risk of forfeiture when issued or transferred. 


2.44  “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act. 


2.45  “SAR Exercise Price” means the price specified in the Award Agreement
related to a Non-Linked Stock Appreciation Right as the exercise price per share
of Stock for that Non-Linked Stock Appreciation Right.


2.46  “Section 162(m)” means Section 162(m) of the Code.


2.47  “Section 409A” means Section 409A of the Code.


2.48  “Securities Act” means the Securities Act of 1933, as amended.


2.49  “Stock” means the Company’s authorized common stock, par value $1.00 per
share, or any other securities, property or assets that are substituted for the
Stock as provided in Section 13.1.


2.50  “Stock Appreciation Right” means the right to receive an amount equal to
the excess of the Fair Market Value of a share of Stock (as determined on the
date of exercise) over, as appropriate, the Exercise Price of a related Option
or over the SAR Exercise Price.



4

--------------------------------------------------------------------------------






2.51  “Stock Award” means the grant or purchase, on the terms, conditions and
limitations that the Committee determines or on the terms, conditions and
limitations of Article VIII, of a Restricted Stock Award or a Stock Bonus
Award. 


2.52  “Stock Bonus Award” means the grant or purchase, on the terms, conditions
and limitations that the Committee determines or on the terms, conditions and
limitations of Article VIII, of Stock that may not be subject to a substantial
risk of forfeiture if conditions imposed by the Committee are not
satisfied; provided, however, that this term shall not apply to shares of Stock
issued or transferred in connection with the exercise or settlement of an
Option, a Stock Appreciation Right, a Performance Unit or an Other Equity-Based
Right, whether or not such shares of Stock are nontransferable or subject to
substantial risk of forfeiture when issued or transferred.


2.53  “Subsidiary” means an entity, as may from time to time be designated by
the Committee, that is (i) a subsidiary corporation, or is treated as, or as
part of, a subsidiary corporation of the Company (within the meaning of Section
424 of the Code), or (ii) any other entity that the Company has a significant
interest in, directly or indirectly, including, without limitation, CCE
Holdings, LLC, CrossCountry Energy, LLC, each wholly owned subsidiary thereof
and Citrus Corp. For purposes of this definition, “control” means the power to
direct the management and policies of such entity, whether through the ownership
of Voting Securities, by contract or otherwise.


2.54  “Ten Percent Shareholder” shall have the meaning given to that term in
Section 5.2.


2.55  “Voting Securities” means any securities that at the applicable time are
entitled to vote generally in the election of directors, in the admission of
general partners, or in the selection of any other similar governing body.
 
III.  
 
 


 
 
SHARES OF STOCK SUBJECT TO THE PLAN
 


3.1  Maximum Shares.
Subject to the provisions of Section 3.6 and Section 13.1, the aggregate number
of shares of Stock that may be issued or transferred pursuant to Awards under
the Plan (the “Maximum Shares”) shall be Seven Million (7,000,000); provided,
however, that, notwithstanding anything to the contrary contained herein: (a)
the total number of shares of Stock that can be issued or transferred pursuant
to Stock Awards, Performance Units and Other Equity Based Rights shall not
exceed Seven Hundred Twenty-Five Thousand (725,000) Shares, and (b) the total
number of shares of Stock that can be issued or transferred through Incentive
Options shall not exceed Six Million Nine Hundred Ninety Five Thousand
(6,995,000) shares.



5

--------------------------------------------------------------------------------






3.2  Available Shares.
Except as otherwise provided in Section 3.3, at any time, the number of shares
of Stock that may then be made subject to issuance or transfer pursuant to new
Awards under the Plan (the “Available Shares”) shall be equal to (a) the number
of Maximum Shares minus (b) the sum of (1) the number of shares of Stock subject
to issuance or transfer upon exercise or settlement of then outstanding Awards
(provided that shares of Stock subject to issuance or transfer upon exercise or
settlement of then outstanding Linked Stock Appreciation Rights shall only be
counted once, and not for both the Option and related Linked Stock Appreciation
Right and provided further that Awards that may but need not be settled in Stock
shall be charged against the number of Maximum Shares in such amounts and at
such times as the Committee shall determine from time to time) and (2) the
number of shares of Stock that have been issued or transferred upon exercise or
settlement of Awards.


3.3  Restoration of Unused Shares.
If Stock subject to any Award is not issued or transferred, or ceases to be
issuable or transferable, for any reason, including because an Award is
forfeited, terminated, expires unexercised, is settled in cash in lieu of Stock
or is exchanged for other Awards, the shares of Stock that were subject to that
Award shall no longer be charged against the number of Maximum Shares in
calculating the number of Available Shares under Section 3.2 and shall again be
included in Available Shares.


3.4  Description of Shares.
The shares of Stock to be delivered under the Plan shall be made available from
(a) authorized but unissued shares of Stock, (b) Stock held in the treasury of
the Company, or (c) previously issued shares of Stock reacquired by the Company,
including shares purchased on the open market, in each situation as the Board of
Directors or the Committee may determine from time to time. All shares of Stock
issued or transferred as provided in the Plan shall be fully paid and
non-assessable to the extent permitted by law.


3.5  Listing, Registration, etc. of Shares.
If at any time the Board of Directors shall determine in its discretion that the
listing, registration or qualification of the shares of Stock covered by the
Plan upon any national securities exchange or other trading system or under any
state or federal law, or the consent or approval of any governmental or
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance or transfer of shares of Stock under the Plan, no shares of
Stock shall be issued or transferred under the Plan unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Board of Directors. Nothing in the Plan shall require the
Company to list, register or qualify any securities, to obtain any such consent
or approval, or to maintain any such listing, registration, qualification,
consent or approval.


3.6  Reduction in Outstanding Shares of Stock.
Nothing in this Article III shall impair the right of the Company to reduce the
number of outstanding shares of Stock pursuant to repurchases, redemptions, or
otherwise; provided, however, that no reduction in the number of

6

--------------------------------------------------------------------------------




outstanding shares of Stock shall (a) impair the validity of any outstanding
Award, whether or not that Award is fully exercisable or fully vested, or
(b) impair the status of any shares of Stock previously issued or transferred
pursuant to an Award or thereafter issued or transferred pursuant to a
then-outstanding Award as duly authorized, validly issued, fully paid, and
nonassessable shares.
 
IV.  
 
 


 
 
ADMINISTRATION OF THE PLAN
 


4.1  Committee.
The Board of Directors shall designate the Committee to administer the Plan,
each member of which shall at all times be (a) a Non-Employee Director and (b)
an Outside Director. The number of individuals that shall constitute the
Committee shall be determined from time to time by the Board of Directors, but
shall be no fewer than two (2) individuals.


4.2  Duration, Removal, Etc.
The members of the Committee shall serve at the pleasure of the Board of
Directors, which shall have the power, at any time and from time to time, to
remove members from or add members to the Committee. Removal from the Committee
may be with or without cause. Any individual serving as a member of the
Committee shall have the right to resign from membership on the Committee by
written notice to the Board of Directors. The Board of Directors, and not the
remaining members of the Committee, shall have the power and authority to fill
vacancies on the Committee, however caused. The Board of Directors shall
promptly fill any vacancy that causes the number of members of the Committee to
be below two (2) or any other number that Rule 16b-3 or Section 162(m) may
require from time to time.


4.3  Meetings and Actions of Committee.
The Board of Directors shall designate which of the Committee members shall be
the chairman of the Committee. If the Board of Directors fails to designate a
Committee chairman, the members of the Committee shall elect one of the
Committee members as chairman, who shall act as chairman until the director
ceases to be a member of the Committee or until the Board of Directors elects a
new chairman. The Committee shall hold its meetings at such times and places as
the chairman of the Committee may determine. At all meetings of the Committee, a
quorum for the transaction of business shall be required, and a quorum shall be
deemed present if at least a majority of the members of the Committee are
present. At any meeting of the Committee, each member shall have one vote. All
decisions and determinations of the Committee shall be made by the majority vote
or majority decision of all of its members present at a meeting at which a
quorum is present; provided, however, that any decision or determination reduced
to writing and signed by all of the members of the Committee shall be as fully
effective as if it had been made at a meeting that was duly called and held. The
Committee may make any rules and regulations for the conduct of its business
that are not inconsistent with the provisions of the Plan, the Certificate of
Incorporation of the Company, the Bylaws of the Company, Rule 16b-3 and Section
162(m), to the extent applicable, as the Committee may deem advisable.



7

--------------------------------------------------------------------------------






4.4  Committee’s Powers.
Subject to the express provisions of the Plan, any applicable Award Agreement,
Rule 16b-3 and Section 162(m), to the extent applicable, the Committee shall
have the authority (a) to adopt, amend, and rescind administrative, interpretive
and other rules and regulations relating to the Plan; (b) to determine the
Eligible Individuals to whom, and the time or times at which, Awards shall be
granted; (c) to determine the number of shares of Stock, or amount of cash or
other property or assets, that shall be the subject of each Award; (d) to
determine the terms and provisions of each Award Agreement and any amendments
thereto, including provisions defining or otherwise relating to (i) the term and
the period or periods and extent of exercisability of the Options, Stock
Appreciation Rights and other Awards, (ii) the extent to which the
transferability of shares of Stock issued or transferred pursuant to any Award
is restricted, (iii) the effect of termination of employment on the Award, and
(iv) except as provided in Section 13.5, the effect of leaves of absence and the
effect of transfers of an Eligible Individual’s employment from the Company to a
Subsidiary or from a Subsidiary to the Company (consistent with any applicable
regulations of the Internal Revenue Service and any other requirements of
applicable law with respect to the same); (e) to construe the respective Award
Agreements, the Plan, and any rules or regulations with respect thereto; (f) to
make determinations of the Fair Market Value of the Stock pursuant to the Plan;
(g) to amend any Award Agreement or waive any provision, condition or limitation
thereof; (h) to delegate its duties under the Plan to such agents as it may
appoint from time to time, provided that the Committee may not delegate its
duties with respect to making Awards to Eligible Individuals; (i) to take or
refrain from taking such other actions as are described in the Plan as within
the purview of the Committee; and (j) to make all other determinations, perform
all other acts, and exercise all other powers and authority necessary or
advisable for administering the Plan, including the delegation of those
ministerial acts and responsibilities as the Committee deems appropriate.
Subject to Rule 16b-3 and Section 162(m), to the extent applicable, the
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan, in any Award, or in any Award Agreement in the manner
and to the extent it deems necessary or desirable to carry the Plan into effect.
Any determinations and other actions of the Committee with respect to any of the
matters referred to in this Section 4.4 or elsewhere in the Plan or in any Award
Agreement need not be consistent, even among Eligible Individuals who are
similarly situated and/or who have previously received similar or other Awards,
except as may be specifically provided to the contrary in the Plan or in the
applicable Award Agreement. The determinations and other actions of the
Committee with respect to any of the matters referred to in this Section 4.4 or
elsewhere in the Plan or in any Award Agreement shall, except as may be
specifically provided to the contrary in the Plan or in the applicable Award
Agreement, be made in the sole discretion of the Committee (subject to
modification or rescission by the Board of Directors, if consistent with
Rule 16b-3 and Section 162(m), to the extent applicable) and shall be final,
binding and conclusive.


4.5  Counsel, Consultants and Agents.
The Committee may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultants and any computation

8

--------------------------------------------------------------------------------




received from any such consultants or agents. Expenses incurred by the Committee
in the engagement of any such counsel, consultants or agents shall be paid by
the Company.
 
V.  
 
 


 
 
ELIGIBILITY AND PARTICIPATION; CERTAIN AWARD TERMS
 


5.1  Eligible Individuals.
Awards may be granted pursuant to the Plan only to persons who are Eligible
Individuals at the time of the grant thereof (and, with respect to Incentive
Options, satisfy the requirements of Section 5.2). Notwithstanding the preceding
sentence, except as may otherwise be provided in guidance issued by the IRS
under Section 409A, a person shall not be awarded an Option or Stock
Appreciation Right pursuant to the Plan if the Subsidiary by which such person
is employed (or to which such person provides services) would not be considered
part of the same “single employer” as the Company under Sections 414(b) and
414(c) of the Code.


5.2  Limitation for Incentive Options.
Notwithstanding any provision contained in the Plan to the contrary, (a) a
person shall not be eligible to receive an Incentive Option unless the person is
an Eligible Individual employed by the Company or any Subsidiary of the Company
that is a subsidiary corporation, or is treated as, or as part of, a subsidiary
corporation of the Company (within the meaning of Section 424 of the Code) at
the time of the grant thereof, and (b) a person shall not be eligible to receive
an Incentive Option if, immediately before the time the Option is granted, that
person owns (within the meaning of Sections 422 and 424 of the Code) stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or a Subsidiary of the Company that is a
subsidiary corporation, or is treated as, or as part of, a subsidiary
corporation of the Company (within the meaning of Section 424 of the Code) (a
“Ten Percent Shareholder”). Nevertheless, clause (b) of the foregoing sentence
of this Section 5.2 shall not apply if, at the time the Incentive Option is
granted, the Exercise Price of the Incentive Option is at least one hundred and
ten percent (110%) of the Fair Market Value per share of Stock and the Incentive
Option is not, by its terms, exercisable after the expiration of five (5) years
from the Date of Grant.


5.3  Grant of Awards.
Subject to the express provisions of the Plan, the Committee shall determine
which Eligible Individuals shall be granted Awards from time to time. In making
grants, the Committee may take into consideration the contribution the potential
Holder has made or may make to the success of the Company or its Subsidiaries
and such other considerations as the Committee may from time to time determine.
The Committee shall also determine the number (or the method of determining the
number) of shares of Stock, or amounts (or method of determining the amounts) of
cash or other property or assets, subject to each of the Awards.


5.4  Date of Grant.
The date on which the Award covered by an Award Agreement is granted (the “Date
of Grant”) shall be the date specified by the Committee as the effective date

9

--------------------------------------------------------------------------------




or date of grant of an Award. Except as otherwise determined by the Committee,
in no event shall a Holder gain any rights with respect to an Award in addition
to those specified by the Committee in its grant, regardless of the time that
may pass between the grant of the Award and the actual execution or delivery of
the Award Agreement by the Company and (if required in the Award Agreement)
the Holder. The Committee may invalidate an Award at any time before the Award
Agreement is executed by the Holder (if such execution is required) or is
delivered to the Holder (if such execution is not required), and any such
invalidated Award shall be treated as never having been granted.


5.5  Award Agreements.
Each Award granted under the Plan shall be evidenced by an Award Agreement that
is executed by the Company and, if required in the Award Agreement, by the
Eligible Individual to whom the Award is granted, and that includes such terms,
conditions and limitations that the Committee shall deem necessary or desirable.
More than one Award may be granted under the Plan to the same Eligible
Individual and be outstanding concurrently (provided, however, that the grant of
certain rights in tandem with an Incentive Option may result in the Incentive
Option being treated as a Nonstatutory Option).


5.6  No Right to Award.
The adoption of the Plan shall not be deemed to give any person a right to be
granted an Award.


5.7  Limitation on Individual Awards.
No Eligible Individual shall, in one calendar year, be granted Awards to which
more than Five Hundred Thousand (500,000) shares of Stock are subject, without
regard to any vesting limitations with respect to such grant.


5.8  Payment of Taxes.
The Committee may require a Holder to pay to the Company (or, if the Holder is
an employee of a Subsidiary of the Company, to such Subsidiary), with respect to
an Option or Stock Appreciation Right, at the time of the exercise of such
Option or Stock Appreciation Right, with respect to a Stock Award, at such time
or times as may be designated by the Committee, with respect to a Performance
Unit, at the time of the payment of cash or Stock in connection with the
Performance Unit, and with respect to Other Equity-Based Rights, at such time or
times as may be designated by the Committee, the amount that the Committee deems
necessary to satisfy the Company’s or such Subsidiary’s current or future
obligation to withhold federal, state or local income or other taxes associated
with the exercise, grant or payment with respect to the relevant Award. Upon the
exercise of an Option or Stock Appreciation Right requiring tax withholding (or,
with respect to a Stock Award, a Performance Unit, or an Other Equity-Based
Right, prior to such time or times as such payment is due from the Holder to the
Company or such Subsidiary), the Holder may (a) request that the Company
withhold from the shares of Stock to be issued or transferred to the Holder, or
the amount of cash to be paid to the Holder, the number of shares (based upon
the shares’ Fair Market Value per share as of the day before the date of
withholding) or the amount of cash necessary to satisfy the Company’s or such
Subsidiary’s obligation to withhold taxes, the determination as to such
obligation to be based on the shares’ Fair Market Value per share as of the day
before the date of exercise (with respect to an Option or Stock Appreciation
Right) or as of the date on which tax

10

--------------------------------------------------------------------------------




withholding is to be made (with respect to Stock Awards, Performance Units or
Other Equity-Based Rights); (b) request that the Holder be allowed to deliver to
the Company sufficient shares of Stock (based upon the shares’ Fair Market Value
per share as of the day before the date of such delivery) to satisfy the
Company’s or such Subsidiary’s tax withholding obligations; or (c) deliver
sufficient cash to the Company to satisfy the Company’s or such Subsidiary’s tax
withholding obligations. Holders who wish to proceed under clause (a) or (b)
above must make their request to do so at such time and in such manner that the
Committee prescribes from time to time, and such transaction shall be effected
in accordance with such procedures as the Committee may establish from time
to time. Notwithstanding the foregoing, however, the Committee may, at its sole
option, deny any Holder’s request to proceed under clause (a) or (b) above or
may impose any conditions it deems appropriate on such action, including the
escrow of shares of Stock or cash. In the event the Committee subsequently
determines that the cash amount or the aggregate Fair Market Value (as
determined above) of any shares of Stock withheld or tendered as payment of any
tax withholding obligation is insufficient to discharge that tax withholding
obligation, then the Holder shall pay to the Company, immediately upon the
Committee’s request, the amount of that deficiency. The Company may also, if the
Committee so elects, retain any cash and any certificates evidencing shares of
Stock to which such Holder is entitled upon the exercise of the Option or Stock
Appreciation Right or in connection with a Stock Award or upon settlement of a
Performance Unit or with respect to any Other Equity-Based Right as security for
the payment of any tax withholding obligation until satisfied, and the Company
shall have all rights of a secured creditor under the Uniform Commercial Code
with respect to the same. Each Holder acknowledges that the delivery to the
Company of Stock acquired by such Holder upon exercise of an Incentive Option
may constitute a disqualifying disposition of such Stock for purposes of the
Code.


5.9  Forfeiture and Restrictions on Transfer; Other Conditions.
Without limitation of any other provisions of the Plan or any power of the Board
of Directors or the Committee hereunder, any Award Agreement may contain or
otherwise provide for, in addition to any terms, conditions or limitations
required or permitted by other provisions of the Plan, such other terms,
conditions or limitations as the Committee may deem advisable or proper from
time to time provided any such additional term, condition or limitation is not
inconsistent with the terms of the Plan, including (i) restrictions on the
transferability of the Award; (ii) restrictions or the removal of restrictions
upon the exercise of an Award; (iii) restrictions or the removal of restrictions
on the retention or transfer of any shares of Stock acquired pursuant to an
Award or otherwise; (iv) options and rights of first refusal in favor of the
Company and one or more stockholders of the Company; (v) requirements that the
Holder render substantial services to the Company or one or more of its
Subsidiaries for a specified period of time; (vi) restrictions on disclosure and
use of certain information regarding the Company or other Persons;
(vii) restrictions on solicitation of employees and other Persons; (viii)
restrictions on competition; and (ix) other terms, conditions or limitations;
all of which as the Committee may deem proper or advisable from time to time.



11

--------------------------------------------------------------------------------




 
VI.  
 
 


 
 
TERMS AND CONDITIONS OF OPTIONS
 


All Options granted under the Plan shall comply with, and the related Option
Agreements shall be subject to, the terms, conditions and limitations set forth
in this Article VI (to the extent each such term, condition or limitation
applies to the form of Option and provided that, if any such term, condition or
limitation is left to the discretion of the Committee, the Committee determines
to apply it to such Option) and also to the terms, conditions and limitations
set forth in Article XIII (to the extent each such term, condition or limitation
applies to the form of Option and provided that, if any such term, condition or
limitation is left to the discretion of the Committee, the Committee determines
to apply it to such Option); provided, however, that the Committee may authorize
an Option Agreement that expressly contains or is subject to terms, conditions
and limitations that differ from any of the terms, conditions and limitations of
Article XIII. The Committee may also authorize an Option Agreement that contains
or is subject to any or all of the terms, conditions and limitations of Article
XII (to the extent each such term, condition or limitation applies to the form
of Option and provided that, if any such term, condition or limitation is left
to the discretion of the Committee, the Committee determines to apply it to such
Option) or similar terms, conditions and limitations; nevertheless, no term,
condition or limitation of Article XII (or any similar term, condition or
limitation) shall apply to an Option Agreement unless the Option Agreement
expressly states that such term, condition or limitation applies.
 
6.1  Number of Shares; Type of Award.
Each Option Agreement shall state the total number of shares of Stock to which
it relates. Each Option Agreement shall identify the Option evidenced thereby as
an Incentive Option or Nonstatutory Option, as the case may be, and no Option
Agreement shall cover both an Incentive Option and a Nonstatutory Option.


6.2  Vesting.
Each Option Agreement shall state (i) any time, periods or other conditions in
or pursuant to which the right to exercise the Option or a portion thereof shall
vest and (ii) the number (or method of determining the number) of shares of
Stock with respect to each such vesting.


6.3  Expiration.
Nonstatutory Options and Incentive Options may be exercised during the term
determined by the Committee and set forth in the Option Agreement; provided that
no Incentive Option shall be exercised after the expiration of a period of ten
(10) years (or, with respect to a Ten Percent Shareholder, five (5) years)
commencing on the Date of Grant of the Incentive Option.


6.4  Exercise Price.
Each Option Agreement shall state the exercise price per share of Stock (the
“Exercise Price”), which shall not be less than the greatest of (a) the par
value per share of the Stock, (b) one hundred percent (100%) of the Fair Market
Value per share of the Stock on the Date of Grant of the Option, or (c) in the
case of an Incentive Option granted to a Ten Percent Shareholder, one hundred
ten percent (110%) of the Fair Market Value per share of the Stock on the Date
of Grant of the Option.


6.5  Method of Exercise.
Each Option shall be exercisable only by notice of exercise (the “Exercise
Notice”) in the manner (including the time period) specified by the Committee
from time to time (which need not comply with Section 15.14 if expressly so
provided by the Committee) to the Secretary of the Company at the chief
executive office of the Company (or to such other person and location as may be
designated from time to time by the Committee) during the term of the Option,
which notice shall (a) state the number of shares of Stock with respect to which
the Option is being exercised, (b) be signed or otherwise given by the Holder of
the Option or by another Person authorized to exercise the Option pursuant to
Section 13.6 or 13.7 (to the extent that each is applicable to the Option) or
pursuant to the relevant Option Agreement, (c) be accompanied by the aggregate
Exercise Price for all shares of Stock for which the Option is exercised in
accordance with Section 6.7, and (d) include such other information,
instruments, and documents as may be required to satisfy any other condition
under the Plan or the relevant Option Agreement or as may be reasonably imposed
by the Committee. The Option shall not be deemed to have been exercised unless
all of the requirements of the preceding provisions of this Section 6.5 have
been satisfied.


6.6  Incentive Option Exercises and Disqualifying Dispositions.
Except as provided in Paragraph 13.6(b) or Section 13.7 (to the extent that each
is applicable to the Option), during the Holder’s lifetime, only the Holder may
exercise an Incentive Option. The Holder of an Incentive Option shall
immediately notify the Company in writing of any disposition of any Stock
acquired pursuant to the Incentive Option that would disqualify the Incentive
Option from being treated as an incentive stock option under Section 422 of the
Code (including any disposition of Stock upon exercise of an Award requiring
exercise, or in connection with the payment of taxes with respect to an Award,
if the same would constitute such a disqualifying disposition). The notice shall
state the number of shares disposed of, the dates of acquisition and disposition
of the shares, and the consideration received in connection with each
disposition.


6.7  Medium and Time of Payment.
The Exercise Price of an Option shall be payable in full upon the exercise of
the Option (a) in cash, by cashier’s check, by wire transfer or by other means
as may be acceptable to the Committee from time to time, (b) with the
Committee’s prior consent (which consent, with respect to an Incentive Option,
must be evidenced in the relevant Option Agreement as of the Date of Grant), and
to the extent permitted by applicable law, with shares of Stock that would
otherwise be issued or transferred to the Holder upon the exercise of the Option
or with shares of Stock already owned by the Holder (but in all events excluding
any shares that are to be or were issued or transferred pursuant to a Restricted
Stock Award with respect to which the restrictions have not yet expired or been
removed or that otherwise are or will be subject to restrictions on
transferability or a substantial risk of forfeiture) and having an aggregate
Fair Market Value at least equal to the aggregate Exercise Price payable

12

--------------------------------------------------------------------------------




in connection with such exercise, and pursuant to such procedures (including
constructive delivery of such shares of Stock) as the Committee may establish
from time to time for such purpose, (c) with the Committee’s prior consent
(which consent, with respect to an Incentive Option, must be evidenced in the
relevant Option Agreement as of the Date of Grant), and to the extent permitted
by applicable law, in such other forms, under such other terms, and by such
other means (including those specified in Section 6.8) as may be acceptable to
the Committee from time to time, and pursuant to such procedures as the
Committee may establish from time to time for such purpose, or (d) with the
Committee’s prior consent (which consent, with respect to an Incentive Option,
must be evidenced in the relevant Option Agreement as of the Date of Grant), by
any combination of clauses (a), (b) and (c). Unless otherwise provided in the
relevant Option Agreement, any portion of the Exercise Price that is paid with
shares of Stock that the Holder acquired from the Company, directly or
indirectly, shall be paid only with shares of Stock that the Holder has owned
for more than six (6) months (or such longer or shorter period of time, if any,
as may be required to avoid payment with such shares resulting in a charge to
earnings for financial accounting purposes). If the Committee elects to accept
shares of Stock in payment of all or any portion of the aggregate Exercise
Price, then (for purposes of payment of the aggregate Exercise Price) unless
otherwise provided in the relevant Option Agreement those shares of Stock shall
be deemed to have a cash value equal to their aggregate Fair Market Value
determined as of the day before the date of the delivery of the Exercise Notice.
Each Holder acknowledges that the delivery to the Company of Stock acquired by
such Holder upon exercise of an Incentive Option may constitute a disqualifying
disposition of such Stock for purposes of the Code.


6.8  Payment with Sale Proceeds.
The Committee may (but shall not be required to) approve from time to time
(which approval, with respect to an Incentive Option, must be evidenced in the
relevant Option Agreement as of the Date of Grant) arrangements with a brokerage
firm (provided that such arrangements comply with applicable law, including
Regulation T of the Board of Governors of the Federal Reserve System), under
which that brokerage firm, on behalf of the Holder, shall pay to the Company the
aggregate Exercise Price of the Option being exercised (either as a loan to the
Holder or from the proceeds of the sale of Stock issued or transferred pursuant
to that exercise of the Option), and the Company shall cause the shares with
respect to which the Option was so exercised to be delivered to the
brokerage firm. Such transactions shall be effected in accordance with such
procedures (which may include payment of the exercise price by, or delivery of
Stock to, such brokerage firm) as the Committee may establish from time to time.


6.9  Reload Provisions.
The Committee may cause one or more Option Agreements to contain provisions
pursuant to which a Holder who pays all or a portion of the Exercise Price of an
Option, or the tax required to be withheld pursuant to the exercise of an
Option, by surrendering (or having withheld) shares of Stock shall automatically
be granted an Option for the purchase of the number of shares of Stock equal to
the number of shares so surrendered (or withheld) (a “Reload Option”). With
respect to an Incentive Option, no Holder shall be entitled to a Reload Option
unless the Holder’s Option Agreement, as of the Date of Grant, provides for the
Reload Option. The Date of Grant of the Reload Option shall be the date on which
the Holder surrenders (or the Company withholds) the shares of Stock in respect
of which the Reload Option is granted. The Reload Option shall have an Exercise
Price equal to the Fair Market Value per share of Stock on the Date of Grant of
the Reload Option and shall have a term that is no longer than the remaining
term of the underlying Option. If a Reload Option relates to shares surrendered
or withheld in connection with the exercise of an Incentive Option, then for
purposes of the Plan such Reload Option shall be considered an Incentive Option
provided that such Reload Option otherwise satisfies the requirements for an
incentive stock option under Section 422 of the Code; otherwise, a Reload Option
shall be treated as a Nonstatutory Option for purposes of the Plan. Option
Agreements containing provisions for Reload Options may contain such terms,
conditions and limitations with respect to such Reload Options as the Committee
may determine (which may include vesting provisions, limitations on the number
of shares subject to Reload Options or the number of times Reload Options shall
be granted, or prohibitions on the grant of Reload Options with respect to
options exercised following acceleration of vesting or following or in
anticipation of a Change in Control). Separate Option Agreements may from time
to time be granted by the Company to existing Holders of Nonstatutory Options or
Incentive Options to provide the same benefit to such Holders as the Reload
Options described in the foregoing provisions of this Section 6.9, but any such
stand alone Options shall not be deemed to be Reload Options for purposes of the
Plan.


6.10  Limitation on Aggregate Value of Shares That May Become First Exercisable
During Any Calendar Year Under an Incentive Option.
With respect to any Incentive Option granted under the Plan, the aggregate Fair
Market Value of shares of Stock subject to an incentive stock option that first
becomes exercisable by a Holder in any calendar year (under all plans of the
Company, its Subsidiaries that are subsidiary corporations, or are treated as,
or as part of, a subsidiary corporation of the Company (within the meaning of
Section 424 of the Code) or any predecessor corporation) may not (with respect
to that Holder) exceed $100,000, or such other amount as may be prescribed under
Section 422 of the Code. As used in the previous sentence, Fair Market Value
shall be determined as of the date the Incentive Option is granted, and the
limitation shall be applied by taking into account Incentive Options in the
order in which they were granted. For purposes of this Section 6.10,
“predecessor corporation” means (a) a corporation that was a party to a
transaction described in Section 424(a) of the Code (or which would be so
described if a substitution or assumption under that section had been effected)
with the Company, (b) a corporation which, at the time the new incentive stock
option (within the meaning of Section 422 of the Code) is granted, is a related
corporation of the Company, or (c) a predecessor corporation of any such
corporations. Failure to comply with this Section 6.10 (including any such
failure resulting from accelerated vesting of an Incentive Option, whether under
Section 12.1 or Section 13.21 (to the extent that either is applicable) or
otherwise) shall not impair the enforceability or exercisability of any
Incentive Option, but shall cause the Incentive Option to be treated as a
Nonstatutory Option for federal tax purposes to the extent that it exceeds the
$100,000 limitation described in this Section 6.10.


6.11  No Fractional Shares.
The Company shall not in any case be required to sell, issue, transfer or
deliver any fractional shares with respect to any Option. In lieu of the
issuance or transfer of any fractional share of Stock, the Company shall pay to
the Holder an amount in

13

--------------------------------------------------------------------------------




cash equal to the same fraction (as the fractional share) of the Fair Market
Value of a share of Stock determined as of the date of the applicable Exercise
Notice.


6.12  Other Provisions Regarding Incentive Options.
With respect to any Option that is designated in the governing Option Agreement
as an Incentive Option, (i) if any of the terms, conditions or limitations of
the Plan or the relevant Option Agreement conflict with the requirements of
Sections 421, 422 and 424 of the Code, as applicable, then those conflicting
terms, conditions and limitations shall be deemed inoperative to the extent they
so conflict with such requirements, and (ii) if the Plan or such Option
Agreement does not contain any provision required to be included herein or
therein under Sections 421, 422 and 424 of the Code, as applicable, that
provision shall be deemed to be incorporated herein or therein with the same
force and effect as if that provision had been set out at length herein or
therein, in each case unless the Committee determines to treat such Option (in
whole or in part) as a Nonstatutory Option. Notwithstanding the foregoing,
however, (i) to the extent that any Option that was intended to qualify as an
Incentive Option nevertheless cannot so qualify, that Option (to that extent)
shall be deemed a Nonstatutory Option for all purposes of the Plan, and (ii) in
no event shall this Section 6.12 operate to overcome the terms under which such
Option vests (including any accelerated vesting, to the extent applicable).
 
VII.  
 
 


 
 
STOCK APPRECIATION RIGHTS
 


All Stock Appreciation Rights granted under the Plan shall comply with, and the
related Award Agreements shall be subject to, the terms, conditions and
limitations set forth in this Article VII (to the extent each such term,
condition or limitation applies to the form of Stock Appreciation Right and
provided that, if any such term, condition or limitation is left to the
discretion of the Committee, the Committee determines to apply it to such Stock
Appreciation Right) and also to the terms, conditions or limitations set forth
in Article XIII (to the extent each such term, condition or limitation applies
to the form of Stock Appreciation Right and provided that, if any such term,
condition or limitation is left to the discretion of the Committee, the
Committee determines to apply it to such Stock Appreciation Right); provided,
however, that the Committee may authorize an Award Agreement governing a Stock
Appreciation Right that expressly contains or is subject to terms, conditions
and limitations that differ from any of the terms, conditions and limitations
set forth in Article XIII. The Committee may also authorize an Award Agreement
governing a Stock Appreciation Right that contains or is subject to any or all
of the terms, conditions and limitations of Article XII (to the extent each such
term, condition or limitation applies to the form of Stock Appreciation Right
and provided that, if any such term, condition or limitation is left to the
discretion of the Committee, the Committee determines to apply it to such Stock
Appreciation Right) or similar terms, conditions and limitations; nevertheless,
no term, condition or limitation of Article XII (or any similar term, condition
or limitation) shall apply to an Award Agreement governing a Stock Appreciation
Right unless such Award Agreement expressly states that such term, condition or
limitation applies.
 

14

--------------------------------------------------------------------------------






 
7.1  Type of Award.
A Stock Appreciation Right may be granted to an Eligible Individual (a) in
connection with an Option, either at the time of grant or at any time during the
term of the Option (a “Linked Stock Appreciation Right”), or (b) without
relation to an Option (a “Non-Linked Stock Appreciation Right”). Each Award
Agreement relating to a Stock Appreciation Right shall identify the Stock
Appreciation Rights evidenced thereby as Linked Stock Appreciation Rights or
Non-Linked Stock Appreciation Rights, as the case may be, and no Award Agreement
with respect to Stock Appreciation Rights shall cover both Linked Stock
Appreciation Rights and Non-Linked Stock Appreciation Rights.


7.2  Linked Stock Appreciation Rights.
A Linked Stock Appreciation Right shall entitle the Holder, upon exercise, to
surrender the related Option or any portion thereof, to the extent unexercised,
and to receive payment of an amount computed pursuant to Paragraph 7.2(b). That
Option shall then cease to be exercisable to the extent surrendered. No Linked
Stock Appreciation Right shall be issued if the Committee determines that such
issuance may cause the Limited Stock Appreciation Right, the related Option, or
both to constitute or to include a deferral of compensation subject to Section
409A. A Linked Stock Appreciation Right shall relate to the same number of
shares of Stock as the Option to which it relates, and shall be subject to the
terms of the Option Agreement for the related Option, but shall also be subject
to the following additional provisions:


(a)  Exercise and Transfer. A Linked Stock Appreciation Right shall be
exercisable only at such time or times and only to the extent that the related
Option is exercisable (provided, however, that a Linked Stock Appreciation Right
shall be exercisable only if and to the extent that the Fair Market Value per
share of Stock that is subject to the related Option exceeds the Exercise Price
for such Option) and shall not be transferable except to the extent that the
related Option is transferable. Without limitation of the foregoing, to the
extent that the related Option terminates, expires or has been exercised, the
Linked Stock Appreciation Right shall terminate.
 
(b)  Value of Right. Upon the exercise of a Linked Stock Appreciation Right, the
Holder shall be entitled to receive payment from the Company of an amount
determined by multiplying:



(1)  
The difference obtained by subtracting the Exercise Price of a share of Stock
specified in the related Option from the Fair Market Value of a share of Stock
on the date of exercise of the Linked Stock Appreciation Right, by

 

(2)  
The number of shares as to which that Linked Stock Appreciation Right has been
exercised.

 


 

15

--------------------------------------------------------------------------------




7.3  Non-Linked Stock Appreciation Rights.
A Non-Linked Stock Appreciation Right shall be exercisable as determined by the
Committee and set forth in the Award Agreement governing the Non-Linked Stock
Appreciation Right, which Award Agreement shall comply with the following
provisions:


(a)  Number of Shares. Each Award Agreement shall state the total number of
shares of Stock to which the Non-Linked Stock Appreciation Right relates.
 
(b)  Vesting. Each Award Agreement shall state (i) any time, periods or other
conditions in or pursuant to which the right to exercise the Non-Linked Stock
Appreciation Right or a portion thereof shall vest and (ii) the number (or
method of determining the number) of shares of Stock with respect to each such
vesting.
 
(c)  Expiration. Each Award Agreement shall state the date at which the
Non-Linked Stock Appreciation Right shall expire to the extent not previously
exercised.
 
(d)  SAR Exercise Price; Value of Right. Each Award Agreement shall state the
SAR Exercise Price, which SAR Exercise Price shall not be less than one hundred
percent (100%) of the Fair Market Value per share of the Stock on the Date of
Grant of the Non-Linked Stock Appreciation Right. A Non-Linked Stock
Appreciation Right shall entitle the Holder, upon exercise of the Non-Linked
Stock Appreciation Right, to receive payment of an amount determined by
multiplying:
 

(1)  
the difference obtained by subtracting the SAR Exercise Price from the Fair
Market Value of a share of Stock on the date of exercise of the Non-Linked Stock
Appreciation Right, by

 

(2)  
the number of vested rights as to which the Non-Linked Stock Appreciation Right
has been exercised.

 
7.4  Method of Exercise.
Each Stock Appreciation Right shall be exercisable only by notice of exercise
(the “Exercise Notice”) in the manner specified by the Committee from time to
time (which need not comply with Section 15.14 if expressly so provided by the
Committee) to the Secretary of the Company at the chief executive office of the
Company (or to such other person and location as may be designated from time to
time by the Committee) during the term of the Stock Appreciation Right, which
notice shall (a) state the number of shares of Stock with respect to which the
Stock Appreciation Right is being exercised, (b) be signed or otherwise given by
the Holder of the Stock Appreciation Right or by another person authorized to
exercise the Stock Appreciation Right pursuant to the Plan or the relevant Award
Agreement, and (c) include such other information, instruments and documents as
may be required to satisfy any other condition under the Plan or the relevant
Award Agreement. The Stock Appreciation Right shall not be deemed to have been
exercised unless all of the requirements of the preceding provisions of this
Section 7.4 have been satisfied. Notwithstanding the foregoing, a Non-Linked
Stock Appreciation Right shall be deemed exercised in full (to the extent that
it is vested) on the last day of its term, if not otherwise exercised by the
Holder, provided that the Fair Market Value

16

--------------------------------------------------------------------------------




per share of the shares of Stock subject to the Non-Linked Stock Appreciation
Right exceeds the SAR Exercise Price of such Non-Linked Stock Appreciation Right
on such date.  


7.5  Limitations on Rights.
Notwithstanding Paragraph 7.2(b) and Paragraph 7.3(d), the Committee may limit
the amount payable upon exercise of a Stock Appreciation Right. Any such
limitation must be set forth in the Award Agreement governing the Holder’s Stock
Appreciation Right.


7.6  Payment of Rights.
Payment of the amount determined under Paragraph 7.2(b) or Paragraph 7.3(d) and
Section 7.5 may be made solely in whole shares of Stock valued at the Fair
Market Value per share of Stock on the date of exercise of the Stock
Appreciation Right or, if so determined by the Committee, solely in cash or a
combination of cash and Stock; provided, however, that no such payment shall be
made in cash unless the Committee determines that a payment in such form will
not cause the Stock Appreciation Right or any payment made with respect thereto
to be treated as a deferral of compensation subject to the requirements of
Section 409A. If the Committee decides to make full payment in shares of Stock
and the amount payable results in a fractional share, payment for the fractional
share shall be made in cash (subject to the proviso in the preceding sentence).
 
VIII.  
 
 


 
 
STOCK AWARDS
 


All Stock Awards granted under the Plan shall comply with, and the related Award
Agreements shall be subject to, the terms, conditions and limitations set forth
in this Article VIII (to the extent each such term, condition or limitation
applies to the form of Stock Award and provided that, if any such term,
condition or limitation is left to the discretion of the Committee, the
Committee determines to apply it to such Stock Award) and also to the terms,
conditions and limitations set forth in Article XIII (to the extent applicable
to the form of Stock Award and provided that, if any such term, condition or
limitation is left to the discretion of the Committee, the Committee determines
to apply it to such Stock Award); provided, however, that the Committee may
authorize an Award Agreement governing a Stock Award that expressly contains or
is subject to terms, conditions and limitations that differ from the terms,
conditions and limitations set forth in Article XIII. The Committee may also
authorize an Award Agreement governing a Stock Award that contains or is subject
to any or all of the terms, conditions and limitations of Article XII (to the
extent applicable to the form of Stock Award and provided that, if any such
term, condition or limitation is left to the discretion of the Committee, the
Committee determines to apply it to such Stock Award) or similar terms,
conditions and limitations; nevertheless, no term, condition or limitation of
Article XII (or any similar term, condition or limitation) shall apply to an
Award Agreement governing a Stock Award unless the Award Agreement expressly
states that such term, condition or limitation applies.
 


 

17

--------------------------------------------------------------------------------




8.1  Number of Shares; Type of Award.
Each Award Agreement governing a Stock Award shall state the total number of
shares of Stock to which it relates and shall designate each share as either
associated with a Restricted Stock Award or a Stock Bonus Award.




8.2  Restrictions Applicable to Restricted Stock Awards.
Unless otherwise provided in the relevant Award Agreement, all shares of Stock
granted or sold pursuant to Restricted Stock Awards made under the Plan shall be
subject to the following terms, conditions and limitations:


(a)  Transferability. The shares may not be sold, transferred or otherwise
alienated or hypothecated until the restrictions are removed or expire.
 
(b)  Legend. Each certificate representing such shares shall bear a legend
making appropriate reference to the restrictions imposed.
 
(c)  Possession. The Committee may (i) authorize issuance of a certificate for
shares associated with a Restricted Stock Award only upon removal or expiration
of the applicable restrictions, (ii) require the Company to retain physical
custody of certificates representing shares issued or transferred pursuant to
Restricted Stock Awards during the restriction period and require the Holder of
the Award to execute stock powers in blank for those certificates and deliver
those stock powers to the Company, (iii) require the Holder to enter into an
escrow agreement providing that the certificates representing shares issued or
transferred pursuant to Restricted Stock Awards shall remain in the physical
custody of an escrow holder until all restrictions are removed or expire, or
(iv) take such other steps as the Committee may determine in order to enforce
such restrictions.
 
(d)  Expiration or Removal of Restrictions. The restrictions imposed pursuant to
this Section 8.2 on Restricted Stock Awards shall expire as determined by the
Committee and set forth in the applicable Award Agreement. Expiration of the
restrictions may be based on or conditioned on the passage of time, continuing
employment or service as an employee or officer, achievement of performance
objectives, or other events, occurrences or conditions determined by
the Committee. Each Restricted Stock Award may have different restrictions,
including a different restriction period, as determined by the Committee.
The Committee may remove any restriction or reduce any restriction period
applicable to a particular Restricted Stock Award. Upon the expiration or
removal of all restrictions, the Company shall deliver to the Holder of the
Restricted Stock Award, as soon as practicable following the request of such
Holder, a certificate representing the number of shares for which such
restrictions have expired or been removed, free of any restrictive legend
relating to the expired or removed restrictions.
 
(e)  Rights as Stockholder. Subject to the provisions of this Section 8.2, the
Committee may determine what rights, if any, the Holder shall have with respect
to the Restricted Stock Awards granted or sold, including any right to vote the
related shares or to
 

18

--------------------------------------------------------------------------------




receive dividends and other distributions paid or made with respect thereto.
 
(f)  Other Conditions. The Committee may impose such other terms, conditions or
limitations on any shares granted or sold pursuant to Restricted Stock Awards
made under the Plan as it may deem advisable, including (i) restrictions under
the Securities Act or Exchange Act, (ii) restrictions relating to the
requirements of any securities exchange or quotation system upon which the
shares or shares of the same class are listed or traded, and (iii) restrictions
relating to any state or foreign securities law applicable to the shares.
 
8.3  Stock Bonus Awards.
Any shares of Stock granted or sold pursuant to Stock Bonus Awards made under
the Plan shall not be subject to vesting or other restrictions under Section 8.2
unless the Committee specifically provides otherwise in the related Award
Agreement; however, the Committee may, in the related Award Agreement or
otherwise, impose other terms, conditions and limitations with respect to any
such shares of Stock, even if similar or identical to the provisions set forth
in Section 8.2.


8.4  Purchase and Payment.
If any shares of Stock are to be sold rather than granted pursuant to Restricted
Stock Awards or Stock Bonus Awards made under the Plan, then the relevant Award
Agreement shall set forth the price to be paid for such shares and the method
of payment.


8.5  Compliance with Section 409A. Each Restricted Stock Award or Stock Bonus
Award shall comply with the requirements of subsection (a) of Section 409A, if
applicable, and be operated in accordance with such requirements.
 
IX.  
 
 


 
 
PERFORMANCE UNITS
 


All Performance Units granted under the Plan shall comply with, and the related
Award Agreements shall be subject to, the terms, conditions and limitations set
forth in this Article IX (to the extent each such term, condition or limitation
applies to the form of Performance Unit and provided that, if any such term,
condition or limitation is left to the discretion of the Committee, the
Committee determines to apply it to such Performance Unit) and also to the
terms, conditions and limitations set forth in Article XIII (to the extent each
such term, condition or limitation applies to the form of Performance Unit and
provided that, if any such term, condition or limitation is left to the
discretion of the Committee, the Committee determines to apply it to such
Performance Unit); provided, however, that the Committee may authorize an Award
Agreement governing a Performance Unit that expressly contains or is subject to
terms, conditions and limitations that differ from the terms, conditions and
limitations set forth in Article XIII. The Committee may also authorize an Award
Agreement governing a Performance Unit that contains or is subject to any or all
of the terms, conditions and limitations of Article XII (to the extent each such
term, condition or limitation applies to the form of Performance Unit and
provided that, if any such term, condition or limitation is left to the
discretion of the Committee, the Committee determines to apply it to such
Performance Unit) or similar terms, conditions and
 

19

--------------------------------------------------------------------------------




limitations; nevertheless, no term or provision of Article XII (or any similar
term, condition or limitation) shall apply to an Award Agreement governing a
Performance Unit unless such Award Agreement expressly states that such term,
condition or limitation applies.
 
9.1  Number of Units.
Each Award Agreement governing a Performance Unit shall state the total number
of Performance Units to be awarded under that Award Agreement.


9.2  Performance Period, Vesting, Etc.
Each Award Agreement governing a Performance Unit shall state (i) the beginning
and ending dates of the relevant Performance Period(s), (ii) any time, periods
or other conditions in or pursuant to which the right to receive the Performance
Unit or a portion thereof shall vest and (iii) the number of Performance Units
(or portions thereof) with respect to each such vesting.


9.3  Multiple Grants.
The Committee may make grants of Performance Units in such a manner that two or
more Performance Periods (which need not be the same period or of the same
duration) are in progress simultaneously. At or before the beginning of each
Performance Period, the Committee shall establish the contingent value of each
Performance Unit for that Performance Period, which may vary depending on the
degree to which performance objectives established by the Committee are met.


9.4  Performance Standards.
At or before the beginning of each Performance Period, the Committee shall
(i) establish for that Performance Period such specific performance objectives
as the Committee believes are relevant to the Company’s overall business
objectives, (ii) determine the minimum and maximum value of a Performance Unit
(which may be equal to the Fair Market Value per share of Stock as of a
specified date) and the value of a Performance Unit based on the degree to which
performance objectives are achieved, exceeded or not achieved, (iii) determine a
minimum performance level below which Performance Units will be assigned a value
of zero, and a maximum performance level above which the value of Performance
Units will not increase, and (iv) notify each Holder of a Performance Unit for
that Performance Period in writing of the established performance objectives and
minimum, target, and maximum Performance Unit value for that Performance Period.


9.5  Modification of Standards.
If the Committee determines that the established performance measures or
objectives are no longer suitable to the Company’s objectives because of a
change in the Company’s business, operations, corporate structure, capital
structure, or other conditions the Committee deems to be material, the Committee
may modify the performance measures and objectives as it considers appropriate
and equitable.


9.6  Payment for Units.
The basis for payment of Performance Units for a given Performance Period shall
be the achievement of those performance objectives determined by the

20

--------------------------------------------------------------------------------




Committee at the beginning of the Performance Period (subject to modification
pursuant to Section 9.5). If minimum performance is not achieved or exceeded for
a Performance Period, no payment shall be made and all contingent rights
shall cease. If minimum performance is achieved or exceeded, the value of a
Performance Unit shall be based on the degree (as determined by the Committee)
to which actual performance exceeded the pre-established (or modified) minimum
performance standards. Unless otherwise provided in the relevant Award
Agreement, the amount of payment shall be determined by multiplying the number
of Performance Units granted at the beginning of the Performance Period that
have vested by the final Performance Unit value. Payments shall be made in whole
shares of Stock valued at Fair Market Value on the last day of the applicable
Performance Period or, if so determined by the Committee, solely in cash or a
combination of cash and Stock. If the Committee decides to make full payment in
shares of Stock and the amount payable results in a fractional share, payment
for the fractional share shall be made in cash. In the event that shares of
Stock that are subject to substantial risk of forfeiture are awarded in
satisfaction of Performance Units, such shares may be registered in the name of
the Holder and deposited, together with a stock power endorsed in blank, with
the Company. Except as may be otherwise provided in the relevant Award
Agreement, any payments with respect to Performance Units may be made in a lump
sum or in installments, as the Committee may determine, and any lump sum
payments shall be made as soon as practicable following the end of the relevant
Performance Period(s).


9.7  Compliance with Section 409A. Each Performance Unit granted under the Plan
shall comply with the requirements of subsection (a) of Section 409A, if
applicable, and be operated in accordance with those requirements.
 
X.  
 
 


 
 
AWARDS TO NON-EMPLOYEE DIRECTORS
 


10.1 Annual Awards to Non-Employee Directors. Subject to adjustment pursuant to
Section 13.1, each Non-Employee Director shall receive, for each calendar year
that the Plan is in effect, pursuant to an irrevocable election to be made by
each individual Non-Employee Director by the later of the end of the calendar
year immediately preceding the calendar year for which such grant is made or 30
days after his initial appointment or election as a director (each, an “Annual
Non-Employee Director Election”), one of the following (each of (a), (b) or (c)
below is hereinafter referred to as a “Non-Employee Director Award”):


(a)  a Restricted Stock Award totaling 2,000 shares (or such lesser or greater
amount (but not to exceed 4,000 shares) as may be determined by the Committee in
its discretion);
 
(b)  an Award of Nonstatutory Options having a value equivalent to the value of
the Restricted Stock Award contemplated by Section 10.1(a) above as of the Date
of Grant,
 

21

--------------------------------------------------------------------------------




which equivalent value shall be determined in accordance with Section 10.2; or
 
(c)  a combination of Awards of Restricted Stock and Nonstatutory Options in
such proportions as may as specified by the Non-Employee Director in his or her
Annual Non-Employee Director Election, which together have a value equivalent to
the value of the Restricted Stock Award contemplated by Section 10.1(a) above as
of the Date of Grant, which equivalent value shall be determined in accordance
with Section 10.2.
 
10.2 Valuation of Awards. The Committee shall determine the value of any Award
of Restricted Stock or Nonstatutory Options pursuant to Section 10.1 using any
recognized valuation methodology (including assumptions) selected by the
Committee in its absolute discretion.
 
10.3 Terms of Awards. The Committee in its discretion shall determine the Date
of Grant and the amount and terms of each Non-Employee Director Award, in each
case subject to the terms, conditions and limitations of this Plan.
Notwithstanding the foregoing, (a) each Non-Employee Director’s Award for the
calendar year ending December 31, 2005 shall consist solely of Restricted Stock;
(b) any Non-Employee Director who fails to make an Annual Non-Employee Director
Election for any calendar year shall receive an Award consisting solely of
Restricted Stock, notwithstanding any election from any prior year to the
contrary; (c) if an individual serving as a Non-Employee Director on the Date of
Grant for a calendar year pursuant to Section 10.1 commenced service as a
Non-Employee Director after January 1 of such calendar year, the Committee may
(but shall not be required to) determine that the Non-Employee Director Award be
reduced to reflect such individual’s partial year of service; and (d) if a
Non-Employee Director is not a member of the Board of Directors on the Date of
Grant, such Non-Employee Director shall not be entitled to a Non-Employee
Director Award for such calendar year pursuant to Section 10.1, provided, that
the Committee may (but shall not be required to) determine that a Non-Employee
Director Award be made to such Non-Employee Director as of a date in such
calendar year designated by the Committee and be reduced to reflect such
individual’s partial year of service.
 
10.4 Terms of Nonstatutory Options. Any Award of Nonstatutory Options pursuant
to Section 10.1 shall have the following terms, subject to any additional or
different terms, conditions or limitations specified pursuant to this Plan or in
the Award Agreement relating to such Award:
 
(a) such Nonstatutory Options shall become exercisable in full six months after
their Date of Grant and shall not be exercisable after the tenth (10th)
anniversary of their Date of Grant; and
 
(b)  the Exercise Price under each Nonstatutory Option shall be 100% of the

22

--------------------------------------------------------------------------------




Fair Market Value per share of the Stock on the Date of Grant of the
Nonstatutory Option.
 
XI.  
 
 


 
 
OTHER EQUITY-BASED RIGHTS
 


The Committee is authorized to grant to Eligible Individuals such Awards (other
than Options, Stock Appreciation Rights, Stock Awards, or Performance Units)
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise based on or related to, Stock (including, without limitation,
securities convertible into Stock), as may be deemed by the Committee to be
consistent with the purposes of the Plan; provided, however, that such grants
must comply with applicable law. Without limitation of the foregoing, each such
Award shall comply with the requirements of Section 409A of the Code, if
applicable, and be operated in accordance with such requirements. The terms,
conditions and limitations of Other Equity-Based Rights shall be set forth in
the Award Agreements governing the relevant Other Equity-Based Rights and may
contain or be subject to such provisions in addition to those required by the
Plan as the Committee may deem advisable. All Other Equity-Based Rights granted
under the Plan shall be subject to the terms, conditions and limitations set
forth in Article XIII (to the extent each such term, condition or limitation
applies to the form of Other Equity-Based Right and provided that, if any such
term, condition or limitation is left to the discretion of the Committee, the
Committee determines to apply it to such Other Equity-Based Right); provided,
however, that the Committee may authorize an Award Agreement governing an Other
Equity-Based Right which expressly contains or is subject to terms, conditions
and limitations that differ from any of the terms, conditions and limitations
set forth in Article XIII. The Committee may also authorize an Award Agreement
governing an Other Equity-Based Right that contains or is subject to any or all
of the terms, conditions and limitations of Article XII (to the extent that each
such term, condition or limitation applies to the form of Other Equity-Based
Right and provided that, if any such term, condition or limitation is left to
the discretion of the Committee, the Committee determines to apply it to such
Other Equity-Based Right) or similar terms, conditions and limitations;
nevertheless, no term, condition or limitation of Article XII (or any similar
term, condition or limitation) shall apply to an Award Agreement governing an
Other Equity-Based Right unless such Award Agreement expressly states that such
term, condition or limitation applies. Shares of Stock or other securities
delivered pursuant to a purchase right granted under an Award related to an
Other Equity-Based Right shall be purchased for such consideration, which may be
paid by such method or methods and in such form or forms, including cash, Stock,
other securities, other Awards, other property or assets, or any combination
thereof, as the Committee shall determine, the value of which consideration, as
established by the Committee, shall not be less than the aggregate Fair Market
Value of such shares of Stock or the fair market value (as determined by the
Committee) of such other securities, other Awards or other property or assets as
of the Date of Grant (or, if the Committee so determines, in the case of any
such purchase right retroactively granted in tandem with or in substitution for
another Award or any outstanding award granted under any other plan of the
Company, on the Date of Grant of such other Award or award).



23

--------------------------------------------------------------------------------




 
XII.  
 
 


 
 
CHANGE IN CONTROL PROVISIONS
 


The Committee may authorize an Award that contains or is subject to any or all
of the terms, conditions and limitations of this Article XII or similar terms,
conditions and limitations; nevertheless, no term, condition or limitation of
this Article XII (or any similar term, condition or limitation) shall apply to
an Award unless the related Award Agreement expressly states that such term,
condition or limitation applies.


12.1  Changes in Control.
Immediately prior to the occurrence of a Change in Control (or at such other
time prior to a Change in Control or proposed Change in Control as may be
determined by the Committee), (a) all outstanding Options and Stock Appreciation
Rights shall immediately become fully vested and exercisable in full, including
that portion of any Options or Stock Appreciation Rights that pursuant to the
terms and provisions of the applicable Award Agreement had not yet become
exercisable; (b) the expiration of the restrictions applicable to all
outstanding Restricted Stock Awards shall immediately be accelerated so that the
Stock subject to those Awards shall be owned by the Holders thereof without
transfer restrictions or risks of forfeiture; and (c) such other results shall
take place with respect to any outstanding Stock Bonus Awards, Performance Units
or Other Equity-Based Rights as may be set forth in the relevant Award
Agreements for such Stock Bonus Awards, Performance Units and Other Equity-Based
Rights. Nothing in this Section 12.1 shall impose on any Holder any obligation
to exercise any Award immediately before or upon any Change in Control, nor
shall any Holder forfeit the right to exercise any Award during the remainder of
the original term of the Award because of a Change in Control, except as
provided under Article XIII (if applicable), under other provisions governing
termination or expiration of the applicable Award, or as provided in the
following sentence. Notwithstanding the foregoing, the Committee may, by notice
to any or all Holders, provide that all or any portion of any outstanding Option
or Stock Appreciation Right (whether vested prior to the Change in Control or
subject to accelerated vesting due to the Change in Control) that is not
exercised within a specified time period (as determined by the Committee) ending
on or before the Change in Control shall terminate upon the Change in Control
(or at such later time as may be determined by the Committee) and in such event
such unexercised Options or Stock Appreciation Rights shall terminate upon the
Change in Control, notwithstanding any provisions of this Plan that would allow
for a later exercise, including Article XIII if applicable.
 
XIII.  
 
 


 
 
ADDITIONAL PROVISIONS
 


The terms, conditions and limitations of this Article XIII shall apply to each
Award (unless, pursuant to the relevant Award Agreement, such term, condition or
limitation is inapplicable or is altered); provided, however, that the Committee
may authorize an Award

24

--------------------------------------------------------------------------------




Agreement that expressly contains terms, conditions and limitations that differ
from the terms, conditions and limitations set forth in this Article XIII.


13.1  Adjustment of Awards and Authorized Stock.
The terms of an Award and the Stock authorized for issuance or transfer under
the Plan shall be subject to adjustment from time to time in accordance with the
following provisions:


(a)  In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, other securities, or other
property or assets), reclassification, consolidation, Stock split, reverse Stock
split, recapitalization, reorganization, merger, plan of exchange, split-up,
spin off, combination, repurchase, issuance or transfer of securities or other
similar transaction or event affects the shares of Stock such that an adjustment
is determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits made or intended to be made
available under the Plan, then the Committee shall, in such manner as it may
deem equitable, (i) adjust any or all of (w) the number and type of shares of
Stock (or other securities, property or assets) which thereafter may be made the
subject of Awards, (x) the number and type of shares of Stock (or other
securities, property or assets) subject to outstanding Awards, (y) the number
and type of shares of Stock (or other securities, property or assets) specified
as the Maximum Shares, Available Shares, any limitation per Eligible Individual
(pursuant to Section 5.7 or otherwise) or other restriction, and (z) the grant,
purchase or exercise price of, or amount payable with respect to, any Award; or
(ii) if deemed appropriate by the Committee, provide for a cash payment to the
Holder of an outstanding Award. Notwithstanding the foregoing, however, with
respect to any Awards of Incentive Options, no such adjustment shall be
authorized except to the extent that such adjustment complies with the rules of
Section 424(a) of the Code, and in no event shall any such adjustment be made
that would render any Incentive Option granted hereunder other than an
“incentive stock option” for purposes of Section 422 of the Code (unless the
Committee determines to treat such Option as a Nonstatutory Option). In
addition, notwithstanding the foregoing, with respect to any Option or Stock
Appreciation Right, no adjustment shall be made that would cause such Option or
Stock Appreciation Right to constitute a deferral of compensation subject to the
requirements of Section 409A.
 
(b)  Whenever outstanding Awards are required to be adjusted as provided in this
Section 13.1, the Committee shall promptly prepare and provide to each Holder a
notice setting forth, in reasonable detail, the event requiring adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the change in price and the number of shares of Stock, other securities,
cash, property or assets purchasable subject to each Award after giving effect
to the adjustments.


(c)  Adjustments under Paragraph 13.1(a) shall be made by the Committee.
No fractional interests shall be issued or transferred under the Plan on account
of any such adjustments.


(d)  The existence of the Plan and any Awards granted hereunder shall not affect
in any way the right or power of the Company or its shareholders to make or
authorize any

25

--------------------------------------------------------------------------------




and all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or business, or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
or other securities ahead of or affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company or any sale,
exchange or transfer of all or any part of its assets or business, or any other
corporate act or proceedings, whether of a character similar to that described
in Paragraph 13.1(a) or this Paragraph 13.1(d) or otherwise. Except as may be
expressly provided in this Section 13.1, the Company’s issuance or transfer of
securities of any class, for money, services, other property or assets, or
otherwise, upon direct sales, upon the exercise of rights or warrants to
subscribe therefor, upon conversion of shares or obligations of the Company
convertible into shares, or otherwise, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number, price or other
attributes of Stock subject to the Plan or to Awards granted hereunder.


13.2  Termination of Employment Other than for Death, Disability or Normal
Retirement.
Subject to Sections 13.23 and 13.24, if a Holder’s employment is terminated for
any reason other than that Holder’s death, Disability or Normal Retirement, then
the following provisions shall apply to all Awards held by that Holder:


(a)  If such termination was by the Company or a Subsidiary, as applicable, as a
result of a Covered Event, then the following provisions shall apply to all
Awards held by that Holder:
 

(1)  
That portion, if any, of all Options or Stock Appreciation Rights held by that
Holder that have not been exercised as of the time of the termination of
employment shall be null and void as of the time of the termination of
employment;

 

(2)  
That portion, if any, of any Restricted Stock Awards held by that Holder with
respect to which the restrictions have not expired or been removed (by
acceleration or otherwise) as of the time of the termination of employment shall
be forfeited as of the time of the termination of employment; and

 

(3)  
Except as may be expressly provided in this Paragraph 13.2(a) or in the relevant
Award Agreement, all other Awards held by that Holder shall be null and void as
of the time of the termination of employment; provided, however, that the
foregoing shall not result in the forfeiture of any cash previously paid to, or
shares of Stock (other than shares subject to restrictions at the time of the
termination of employment) previously issued or transferred to, such Holder
under the Plan.




26

--------------------------------------------------------------------------------






(b)  If such termination was (i) by the Company or a Subsidiary, as applicable,
but not as a result of a Covered Event or (ii) by the Holder, then the following
provisions shall apply to all Awards held by that Holder:
 

(1)  
That portion, if any, of all Options or Stock Appreciation Rights held by that
Holder that are not yet exercisable (by acceleration or otherwise) as of the
time of the termination of employment shall be null and void as of the time of
the termination of employment;

 

(2)  
That portion, if any, of all Options or Stock Appreciation Rights held by that
Holder that are exercisable (by acceleration or otherwise) but have not been
exercised as of the time of the termination of employment shall be exercisable
by that Holder until the earlier of:




(A)  
The termination of the Option or Stock Appreciation Right; or

 

(B)  
(i) three (3) months after the date of the termination of employment in the case
of termination by the Company or a Subsidiary but not as a result of a Covered
Event; and (ii) thirty (30) days after the date of the termination of employment
in the case of termination by the Holder; provided, however, that if the
termination was by the Company but not as a result of a Covered Event and the
Holder dies within the three (3) month period described in clause (i) of this
subparagraph or if the termination was by the Holder and the Holder dies with
the thirty (30) day period described in clause (ii) of this subparagraph, then
such three (3) month period or such thirty (30) day period, as applicable, shall
automatically be extended to one (1) year after the date of the termination of
employment;



(and any portion of any Option or Stock Appreciation Right not exercised prior
to the expiration of the relevant period shall be null and void);



(3)  
That portion, if any, of any Restricted Stock Awards held by that Holder with
respect to which the restrictions have not expired or been removed (by
acceleration or otherwise) as of the time of the termination of employment shall
be forfeited as of the time of the termination of employment;




27

--------------------------------------------------------------------------------







(4)  
That portion, if any, of any Performance Units held by that Holder that have not
been fully earned (by acceleration or otherwise) at the time of the termination
of employment shall be forfeited as of the time of termination of employment;
and

 

(5)  
Except as may be expressly provided in this Paragraph 13.2(b) or in the relevant
Award Agreement, all other Awards held by that Holder shall be null and void as
of the time of the termination of employment; provided, however, that the
foregoing shall not result in the forfeiture of any cash previously paid to, or
shares of Stock (other than shares subject to restrictions at the time of the
termination of employment) previously issued or transferred to, such Holder
under the Plan.



13.3  Termination of Employment for Death or Disability.
Subject to Sections 13.23 and 13.24, if a Holder’s employment is terminated by
reason of the death or Disability of such Holder, then the following provisions
shall apply to all Awards held by that Holder:




(a)  That portion, if any, of all Options or Stock Appreciation Rights held by
that Holder that are not yet exercisable (by acceleration or otherwise) as of
the time of the termination of employment shall be null and void as of the time
of the termination of employment;
 
(b)  That portion, if any, of all Options or Stock Appreciation Rights held by
that Holder that are exercisable (by acceleration or otherwise) but have not
been exercised as of the time of the termination of employment shall be
exercisable by that Holder or that Holder’s Designated Beneficiary, guardian,
legal representatives, legatees or distributees until the earlier of:
 

(1)  
The termination of the Option or Stock Appreciation Right; or

 

(2)  
one (1) year after the date of the termination of employment;

 
(and any portion of any Option or Stock Appreciation Right not exercised prior
to expiration of the relevant period shall be null and void);
 
(c)  That portion, if any, of any Restricted Stock Awards held by that Holder
with respect to which the restrictions have not expired or been removed (by
acceleration or otherwise) as of the time of the termination of employment shall
be forfeited as of the time of the termination of employment; provided, however,
that, (i) subject to clause (ii) below, upon the time of the termination of
employment, such restrictions shall be deemed removed with respect to such
number of shares of Stock subject to each such Restricted Stock Award as is
equal to the product of (x) a fraction, the numerator of which is the number of
completed months elapsed
 

28

--------------------------------------------------------------------------------




from the Date of Grant through the time of the termination of employment and the
denominator of which is the number of months in the original restriction period
for the relevant Restricted Stock Award and (y) the number of shares of Stock
subject to the relevant Restricted Stock Award; and (ii) clause (i) above shall
not apply if such restrictions, pursuant to the relevant Award Agreement, were
to expire on a monthly or daily basis;
 
(d)  That portion, if any, of any Performance Units held by that Holder that
have not been fully earned (by acceleration or otherwise) at the time of the
termination of employment shall be forfeited as of the time of termination of
employment, unless the Committee, taking into consideration the performance of
such Holder and the performance of the Company over the relevant Performance
Period (or, in the discretion of the Committee, that portion of the relevant
Performance Period which has been completed at the time of the termination of
employment), specifically authorizes the payment to such Holder (or such
Holder’s Designated Beneficiary, guardian, legal representatives, legatees,
heirs or distributees) of all or portion of the amount which would have been
paid to such Holder had such Holder continued as an employee through the end of
the Performance Period (any such payment to be made in such a time and manner as
would have occurred if the Holder’s employment had not terminated before the
expiration of the Performance Period, unless otherwise determined by the
Committee); and
 
(e)  Except as may be expressly provided in this Section 13.3 or in the relevant
Award Agreement, all other Awards held by that Holder shall be null and void as
of the time of the termination of employment; provided, however, that the
foregoing shall not result in the forfeiture of any cash previously paid to, or
shares of Stock (other than shares subject to restrictions at the time of the
termination of employment) previously issued or transferred to, such Holder
under the Plan.
 
(f)  If a Holder’s employment is terminated due to a physical or mental
impairment or condition of any degree of severity or permanence, but the
Committee does not inform the Holder in writing that the Holder’s employment is
terminated due to “Disability” for the purposes of this Section, such Holder’s
employment is not terminated due to “Disability” for the purposes of this
Section.
 
13.4  Termination of Employment for Normal Retirement.
Subject to Sections 13.23 and 13.24, if a Holder’s employment is terminated by
reason of the Holder’s Normal Retirement, then the following provisions shall
apply to all Awards held by that Holder:


(a)  That portion, if any, of all Options or Stock Appreciation Rights held by
that Holder that are not yet exercisable (by acceleration or otherwise) as of
the time of the termination of employment shall be null and void as of the time
of the termination of employment;
 
(b)  That portion, if any, of all Options or Stock Appreciation Rights held by
that Holder that are exercisable (by acceleration or otherwise) but have not
been exercised as of the time of the termination of employment shall be
exercisable by that Holder until the earlier of:
 

29

--------------------------------------------------------------------------------






 

(1)  
The termination of the term of the Option or Stock Appreciation Right; or

 

(2)  
three (3) months after the date of the termination of employment; provided,
however, that if that Holder dies within such three (3) month period, then such
three (3) month period shall automatically be extended to one (1) year after the
date of the termination of employment;

 
(and any portion of any Option or Stock Appreciation Right not exercised prior
to the expiration of the relevant period shall be null and void);
 
(c)  That portion, if any, of any Restricted Stock Awards held by that Holder
with respect to which the restrictions have not expired or been removed (by
acceleration or otherwise) as of the time of the termination of employment shall
continue until they expire or are removed; provided, however, that any
restrictions that require forfeiture of the Restricted Stock Award solely based
on termination of employment shall be deemed removed as of the time of the
termination of employment;
 
(d)  That portion, if any, of any Performance Units held by that Holder that
have not been fully earned (by acceleration or otherwise) at the time of the
termination of employment shall be forfeited as of the time of termination of
employment, unless the Committee, taking into consideration the performance of
such Holder and the performance of the Company over the relevant Performance
Period (or, in the discretion of the Committee, that portion of the Performance
Period which has been completed at the time of the termination of employment),
specifically authorizes the payment to such Holder of all or portion of the
amount which would have been paid to such Holder had such Holder continued as an
employee through the end of the Performance Period (any such payment to be made
in such a time and manner as would have occurred if the Holder’s employment had
not terminated before the expiration of the Performance Period, unless otherwise
determined by the Committee); and
 
(e)  Except as may be expressly provided in this Section 13.4 or in the relevant
Award Agreement, all other Awards held by that Holder shall be null and void as
of the time of the termination of employment; provided, however, that the
foregoing shall not result in the forfeiture of any cash previously paid to, or
any shares of Stock (other than shares subject to restrictions at the time of
the termination of employment) previously issued or transferred to, such Holder
under the Plan.
 
13.5  Cause of Termination; Employment Relationship.
For purposes of this Article XIII, the Committee shall have the authority to
determine whether any Eligible Individual’s employment with the Company or any
Subsidiary, as applicable, terminated as a result of death, Disability, Normal
Retirement, a Covered Event, or any other cause or reason. For purposes of
Incentive Options, an employment relationship shall be deemed to exist between a
Holder and the Company or a Subsidiary that is a subsidiary corporation, or is

30

--------------------------------------------------------------------------------




treated as, or as part of, a subsidiary corporation of the Company (within the
meaning of Section 424 of the Code) while the Holder is on military leave, sick
leave or other bona fide leave of absence (such as temporary employment by the
government) if the period of such leave does not exceed ninety (90) days, or, if
longer, so long as the Holder’s right to re-employment with the Company or
Subsidiary that is a subsidiary corporation, or is treated as, or as part of, a
subsidiary corporation of the Company (within the meaning of Section 424 of the
Code) is guaranteed either by statute or by contract. Where the period of leave
exceeds ninety (90) days and where the Holder’s right to re-employment is not
guaranteed by statute or by contract, termination of employment shall be deemed
to have occurred on the ninety-first (91st) day of such leave.


13.6  Exercise Following Death or Disability.


(a)  All Options or Stock Appreciation Rights or other Awards requiring exercise
that remain subject to exercise following the death of the Holder may be
exercised by the Holder’s beneficiary as designated by the Holder on such forms
and in accordance with such procedures as may be required or authorized by the
Committee from time to time (a “Designated Beneficiary”) or, in the absence of
an authorized designation, by the legatee or legatees of such Options or Stock
Appreciation Rights or other Awards requiring exercise under the Holder’s last
will, or by such Holder’s legal representatives, heirs or distributees. If an
Option or Stock Appreciation Right or other Award requiring exercise shall be
exercised by any Person referenced above (other than a Designated Beneficiary),
notice of exercise shall be accompanied by a certified copy of letters
testamentary or equivalent proof of the right of such Person to exercise such
Option or Stock Appreciation Right or other Award requiring exercise.
 
(b)  All Options or Stock Appreciation Rights or other Awards requiring exercise
that remain subject to exercise following the Disability of the Holder may be
exercised by the Holder or by the Holder’s guardian or legal representative that
meets the requirements of Section 13.7 on such forms and in accordance with such
procedures as may be required or authorized by the Committee from time to time
(which may include proof of the status of such guardian or legal
representative).
 
13.7  Transferability of Awards.
No Option, Stock Appreciation Right, Restricted Stock Award, Performance Unit,
or Other Equity-Based Right shall be transferable or subject to pledge,
encumbrance or any other disposition in any manner, whether by operation of law
or otherwise, other than (to the extent such a transfer is not prohibited by
Paragraph 8.2(a) or other provisions of this Plan or the relevant Award
Agreement) by (i) will or the laws of descent and distribution or (ii) with
respect to all Awards other than Incentive Awards (and with the approval of the
Committee), by a domestic relations order. Any Award requiring exercise shall be
exercisable during a Holder’s lifetime only by that Holder or by that Holder’s
guardian or legal representative; provided, however, that, under applicable
state law, the guardian or legal representative is a mere custodian of the
Holder’s property or assets, standing in a fiduciary relationship to the Holder
and subject to court supervision.  Notwithstanding anything in this Section 13.7
to the contrary, however, the Committee may determine to grant a Nonstatutory
Option that is transferable by a Holder (but not by a Holder’s transferee) to
any member of the

31

--------------------------------------------------------------------------------




Holder’s immediate family, to a trust established for the exclusive benefit of
one or members of the Holder’s immediate family, to a partnership or other
entity of which the only partners or interest holders are members of the
Holder’s immediate family, and to a charitable organization, or to any of the
foregoing; provided, however, that (i) the Holder receives no consideration for
the transfer, (ii) the Holder gives the Committee at least fifteen (15) days
prior written notice of any proposed transfer, and (iii) the Holder and
transferee shall comply with such other requirements as the Committee may
require from time to time to assure compliance with applicable laws, including
federal, state and foreign securities laws. Following any transfer permitted by
the preceding sentence, a transferred Nonstatutory Option shall continue to be
subject to the same terms, conditions and limitations that were applicable
immediately prior to its transfer and shall be exercisable by the transferee
only to the extent and for the periods that it would have been exercisable by
the Holder. The Committee may amend an outstanding Nonstatutory Option to
provide that the Nonstatutory Option shall be transferable in the manner
described in the two immediately preceding sentences. As used in this Section
13.7, the term “immediate family” shall mean any child, step-child, grandchild,
parent, step-parent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
relationships arising from legal adoption. A beneficiary designation authorized
pursuant to any provision of the Plan or relevant Award Agreement shall not be
deemed a transfer or encumbrance for purposes of this Section 13.7.


13.8  Delivery of Certificates of Stock.
Subject to Section 13.9 and upon receipt by the Company of any tax withholding
as may be required, the Company shall promptly deliver one or more certificates
representing the number of shares of Stock as to which vested Awards payable in
Stock have been properly exercised or are otherwise payable (and, with respect
to Restricted Stock Awards, with respect to which restrictions have expired or
been removed).  If a Holder is entitled to receive certificates representing
Stock received for more than one form of Award under the Plan, separate Stock
certificates may be delivered with respect to each such Award; further, separate
Stock certificates may be delivered with respect to shares of Stock issued or
transferred upon exercise of Incentive Options and Nonstatutory
Options respectively.


13.9  Certain Conditions.
Nothing herein or in any Award Agreement shall require the Company to permit any
exercise of, or issue or transfer any shares with respect to, any Award if (i)
the Holder has failed to satisfy any term, condition or limitation of the Plan
or the relevant Award Agreement or (ii) that issuance or transfer would, in the
opinion of counsel for the Company, constitute a violation of the Securities
Act, any other applicable law or regulation (including state and foreign
securities laws and regulations), or any rule of any applicable securities
exchange or securities association. At the time of any grant or exercise of an
Option or Stock Appreciation Right, at the time of any grant or vesting of a
Stock Award, and at the time of any grant or settlement of any other Award, the
Company may, as a condition precedent to such grant or exercise of that Option
or Stock Appreciation Right, grant or vesting of the Stock Award, or grant or
settlement of such other Award, require from the Holder of the Award (or in the
event of the Holder’s death or Disability, the Holder’s Designated Beneficiary,
guardian, legal representatives, heirs, legatees, or distributees) such written
representations, if any,

32

--------------------------------------------------------------------------------




concerning the Holder’s or such Persons’ intentions with regard to the retention
or disposition of the shares of Stock being acquired pursuant to the Award and
such written covenants and agreements, if any, as to the manner of disposal of
such shares as, in the opinion of counsel to the Company, may be necessary or
appropriate to ensure that any disposition by that Holder or such other Person
will not involve a violation of the Securities Act, any other applicable law or
regulation (including state and foreign securities laws and regulations), or any
rule of any applicable securities exchange or securities association.
The Company may also endorse such legend or legends upon certificates for any
shares of Stock issued or transferred pursuant to the Plan, and may issue such
“stop transfer” instructions to its transfer agent in respect of such shares, as
the Committee determines from time to time to be necessary or appropriate to (i)
prevent a violation of, or perfect an exemption from, the registration
requirements of the Securities Act or any other applicable state or foreign
securities law, (ii) implement the provisions of the Plan and any relevant Award
Agreement, or (iii) permit the Company to determine the occurrence of any
disposition of shares of Stock issued or transferred upon exercise of an
Incentive Option that would disqualify the Incentive Option from the incentive
option tax treatment afforded by Section 422 of the Code.


13.10  Certain Directors and Officers.
If any of the terms, conditions or limitations of the Plan or any Award
Agreement would preclude any award to an Eligible Individual who is subject to
Section 16(b) of the Exchange Act from qualifying for the exemptions from
Section 16(b) of the Exchange Act provided by Rule 16(b)-(3), then those
conflicting terms, conditions or limitations shall be deemed inoperative to the
extent necessary to allow such qualification (unless the Board of Directors has
expressly determined that the Plan, or the Committee has expressly determined
that the Award, should not comply with Rule 16(b)-(3)). In addition, all Award
Agreements for Eligible Individuals who are subject to Section 16(b) of the
Exchange Act shall be deemed to include such additional terms, conditions and
limitations as may be required in order for the related Award to qualify for the
exemptions from Section 16(b) of the Exchange Act provided by Rule 16(b)-(3)
(unless the Committee has expressly determined that any such Award should not
comply with the requirements of Rule 16b-3).


13.11  Securities Act Legend.
The Committee may require that certificates for some or all shares of Stock
issued or transferred pursuant to the Plan have a legend similar to the
following, or statements of other applicable restrictions, endorsed thereon:


THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE
DISPOSED OF UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER
(WHICH, IN THE DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER) THAT SUCH OFFER, SALE, PLEDGE, TRANSFER, OR OTHER
DISPOSITION WILL NOT VIOLATE APPLICABLE FEDERAL OR STATE LAWS.


This legend shall not be required for shares of Stock issued or transferred
pursuant to an effective registration statement under the Securities Act.


13.12  Legend for Restrictions on Transfer.
Each certificate representing shares of Stock issued or transferred to a Holder
pursuant to an Award granted under the Plan shall, if such shares are subject to
any transfer restriction, including a right of first refusal, provided for under
the Plan or the relevant Award Agreement, bear a legend that complies with
applicable law with respect to such transfer restriction, such as:


THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY IMPOSED BY THE SOUTHERN UNION COMPANY AMENDED AND RESTATED
2003 STOCK OPTION AND INCENTIVE PLAN AS ADOPTED BY SOUTHERN UNION COMPANY (THE
“COMPANY”) ON ________________, ___ AND AN AWARD AGREEMENT THEREUNDER BETWEEN
THE COMPANY AND ___________ DATED ______________, _____, AND MAY NOT BE
TRANSFERRED, SOLD, OR OTHERWISE DISPOSED OF EXCEPT AS THEREIN PROVIDED. THE
COMPANY WILL FURNISH A COPY OF SUCH INSTRUMENT AND AGREEMENT TO THE RECORD
HOLDER OF THIS CERTIFICATE WITHOUT CHARGE ON REQUEST TO THE COMPANY AT ITS
PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.


13.13  Rights as a Stockholder; Dividends.
Except as may be specifically provided to the contrary by the Committee pursuant
to Paragraph 8.2(e) with respect to a particular Restricted Stock Award, a
Holder shall have no right as a stockholder with respect to any shares of Stock
covered by the Holder’s Award until a certificate representing those shares is
issued in the Holder’s name and subject to any further restrictions imposed in
accordance with the Plan. Except as may be expressly determined by the Committee
from time to time with respect to one or more Awards, and subject to such terms,
conditions and limitations as the Committee may establish with respect to the
same, no adjustment shall be made for dividends (whether ordinary or
extraordinary, whether in cash or other property or assets) or distributions or
other rights for which the record date is before the date that the certificate
is issued and any such restrictions have expired or been removed.


13.14  No Interest.
Neither the value of any shares of Stock, nor any cash or other property or
assets, issued, transferred or delivered with respect to any Award under the
Plan shall bear any interest, even if not issued, transferred or delivered when
required by the Plan, except as may be otherwise provided in the applicable
Award Agreement or as may be required pursuant to rules and procedures
established by the Committee from time to time for the crediting of
such interest.


13.15  Furnishing of Information.
Each Holder shall furnish to the Company all information requested by the
Company that the Committee deems necessary or appropriate in

33

--------------------------------------------------------------------------------




order to allow the Company to administer the Plan and any Awards or to enable it
to comply with any reporting or other requirement imposed upon the Company by or
under any applicable law or regulation.


13.16  No Obligation to Exercise.
No grant of any Award shall impose any obligation upon the Holder or any other
Person to exercise the same or any part thereof.


13.17  Remedies.
The Company shall be entitled to recover from a Holder the Company’s damages,
costs and expenses, including reasonable attorneys’ fees, incurred in connection
with the enforcement of any of the terms, conditions or limitations of the Plan
or any Award Agreement, whether by an action to enforce specific performance,
for damages for breach, or otherwise.


13.18  Certain Information Confidential.
As partial consideration for the granting of each Award hereunder, each Holder
agrees with the Company that such Holder shall keep confidential all information
and knowledge that such Holder may have relating to the manner, extent and
amount of the Holder’s (or any other Holder’s) participation in the Plan;
provided, however, that the Holder may disclose such information or knowledge to
the Holder’s spouse or to the Holder’s tax or financial advisors, provided such
disclosure is made pursuant to similar terms and conditions (but without any
further rights of distribution). The foregoing obligations of confidentiality
shall not apply to the extent that the Company specifically consents in writing
to further disclosure or to the extent that the information or knowledge becomes
generally and readily available to the public without breach by the Holder or
any other Person of any contractual, fiduciary or other duty owed to the Company
or any of its affiliates. In addition, the foregoing obligations of
confidentiality shall not prohibit a Holder from disclosing such information or
knowledge to the extent such Holder is required to do so by government or
judicial order, provided that such Holder gives the Company prompt written
notice of such order and a reasonable opportunity to limit such disclosure and
reasonable assistance in contesting or limiting any such disclosure.


13.19  Consideration.
No Option or Stock Appreciation Right shall be exercisable, no restriction on
any Restricted Stock Award shall lapse, and no other Award shall be settled in
Stock with respect to a Holder unless and until the Holder shall have paid cash
or other property to, or performed services for, the Company or any of its
Subsidiaries that the Committee believes is equal to or greater in value than
the par value of the Stock subject to such Award.


13.20  [Deliberately omitted]


13.21  [Deliberately omitted] 


13.22  Dispute Resolution. 


(a)  Any claim, demand, cause of action, dispute or controversy arising out of
or relating to the Plan, any Award Agreement, any Award, the parties’
performance with respect
 

34

--------------------------------------------------------------------------------




to any thereof, or any alleged breach of any thereof, and any claims, demands,
causes of actions, disputes or controversies that are pursuant to a separate
written agreement to be dealt with pursuant to the provisions of this Section
(each, a “Dispute”), shall be settled by binding arbitration in accordance with
the then current rules of the American Arbitration Association by three (3)
independent and impartial arbitrators of whom each party shall appoint one, and
those appointed arbitrators shall select a third arbitrator, who shall be the
presiding arbitrator. Judgment upon any award rendered by the arbitrators may be
entered by any court having jurisdiction thereof.
 
(b)  Either party may commence arbitration proceedings by giving notice (the
“Arbitration Notice”) to the other party demanding that the Dispute be
arbitrated, specifying in reasonable detail the nature of the Dispute and the
amount, if any, to be submitted to arbitration. The arbitration hearing shall
take place in any city on which the parties agrees, or failing such agreement
within ten (10) days after the date the Arbitration Notice is given, in New
York, New York. The arbitration hearing shall be continuous subject to weekends,
holidays or other days to be mutually agreed.
 
(c)  The arbitrators shall render their award no later than thirty (30) days
after the conclusion of the hearing. The arbitrators shall base their awards on
the terms of the Plan and the relevant Award Agreements and shall follow the law
and judicial precedents which a United States Judicial District Judge sitting in
New York, New York would apply in the event the Dispute was litigated in such
court. The parties expressly agree that this Section shall confer no power or
authority upon the arbitrators to render any judgment or award that is erroneous
in its application of substantive law and expressly agree that no such erroneous
judgment or award shall be eligible for confirmation. The arbitrators shall
render their award in writing and, unless both parties agree otherwise, shall
include the findings of fact and conclusions of law upon which their award is
based. Nothing in this Section shall preclude the parties from contractually
agreeing to maximum and/or minimum levels of damages applicable to any such
award, whether or not such agreement is disclosed to the arbitrators and any
award shall be subject to such agreement. The arbitrators shall apply the
substantive laws of the State of New York, without regard to principles of
conflicts of laws.
 
(d)  Unless otherwise agreed, and unless otherwise determined by the
arbitrators, each party shall bear its own costs and expenses, including
attorneys’ fees, in connection with the arbitration, including the fees and
expenses of the arbitrator appointed by them, except that the expenses and fees
of the third arbitrator, expenses for hearing facilities, and other expenses of
the arbitration itself shall be shared equally between the parties.
 
(e)  The existence and results of any arbitration under this Section shall be
treated as confidential under Section 13.18 of the Plan.
 
(f)  Notwithstanding the foregoing provisions of this Section, and whether or
not an arbitration proceeding has been initiated, any party shall be entitled to
seek, and all courts having jurisdiction are authorized to issue and enforce in
any lawful manner, (i) such temporary restraining orders, preliminary
injunctions and other interim measures of relief as may be necessary to prevent
harm to the Company’s, any of its Subsidiaries’ or such party’s interest or
 

35

--------------------------------------------------------------------------------




(g)  as otherwise may be appropriate pending the conclusion of the arbitration
proceedings pursuant to this Section, and (ii) such judgments for permanent and
equitable relief as may be necessary to prevent harm to the Company’s, any
Subsidiaries’ or such party’s interest or as otherwise may be appropriate
following the issuance of arbitration awards pursuant to this Section.
 
13.23  Awards to Non-Employees. The provisions of Sections 13.2, 13.3 and 13.4
shall not apply to any Awards made to any Holder that was not an employee of the
Company or any of its Subsidiaries on the date of the making of the Award.


13.24  Compliance with Section 409A. No provision of this Article XIII shall be
interpreted to require a payment or other transfer with respect to an Award at a
time or in a manner that would violate any requirement of subsection (a) of
Section 409A; and the Committee may defer or otherwise change the terms of
payment with respect to any Award, as otherwise set forth in this Article XIII
or any related Award Agreement, if and to the extent necessary to comply with
the requirements of Section 409A (if applicable). With respect to any Award
constituting a deferral of compensation to which Section 409A applies and that
is made to a “specified employee” of the Company or its Subsidiaries as defined
in Section 409A(a)(2)(B)(i) of the Code, no payment resulting from a separation
from service of such employee shall be made with respect to the Award before the
date which is 6 months after the date of separation from service (or, if
earlier, the date of death of the employee).
 
XIV.  
 
 


 
 
DURATION AND AMENDMENT OF PLAN AND AWARD AGREEMENTS
 


14.1  Duration.
No Awards may be granted hereunder after the date that is ten (10) years after
the Effective Date; provided, however, that Awards granted prior to the
expiration of such period may extend beyond the expiration of such period, in
accordance with the terms of the Plan (including all rights of the Company and
the Committee hereunder) and the relevant Award.


14.2  Amendment, etc.


(a)  The Board of Directors may, at any time and from time to time, insofar as
is permitted by law, suspend or terminate the Plan, in whole or in part, but
without the consent of such Holder no such action shall adversely affect any
rights, or increase any obligations, of any Holder with respect to any Award
previously granted to such Holder hereunder. The Board of Directors may also, at
any time and from time to time, insofar as is permitted by law, amend or modify
the Plan in any respect whatsoever including (i) for purposes of making the Plan
comply with Section 16(b) of the Exchange Act and the exemptions from that
Section, the Code (including Section 409A and Section 422 of the Code), or the
Employee Retirement Income Security Act of 1974, as amended, (ii) for purposes
of meeting or addressing any changes in any legal requirements applicable to the
Company or the Plan or (iii) for any other purpose permitted by law.
Notwithstanding the foregoing, (i) any amendment or modification of the Plan is
subject

36

--------------------------------------------------------------------------------




to any other applicable restrictions on such amendment or modification set forth
in the Plan, (ii) without the consent of such Holder, no such amendment or
modification shall adversely affect any rights, or increase any obligations, of
any Holder under any Award previously granted to such Holder hereunder and
(iii) without the consent of the holders of a majority of the shares of Stock
represented and voting on such amendment or modification at a shareholders’
meeting duly called and held, no amendment or modification to the Plan may be
made that would (a) increase the aggregate number of shares of Stock that may be
issued or transferred under the Plan or increase the aggregate number of shares
of Stock subject to Awards that may be granted to any Eligible Individual in one
calendar year pursuant to Section 5.7 (except for acceleration of vesting or
other adjustments pursuant to Sections 12.1 or 13.1 of the Plan, to the extent
each is applicable), or (b) modify the requirements regarding eligibility for
participation in the Plan; provided, however, that such amendments or
modifications may be made without the consent of stockholders of the Company if
(x) necessary to permit Incentive Options granted under the Plan to qualify as
incentive stock options within the meaning of Section 422 of the Code, or (y)
necessary to comply with changes that occur in law or in other legal
requirements (including Rule 16b-3, Section 162(m), Section 409A, and the
Employee Retirement Income Security Act of 1974, as amended).


(b)  Subject to the terms, conditions and limitations of the Plan, Rule 16b-3,
to the extent it is applicable, and any consent required by the last three
sentences of this Paragraph 14.2(b), the Committee may (a) modify, amend, extend
or renew outstanding Awards granted under the Plan, and (b) accept the surrender
of Awards requiring exercise that may be outstanding under the Plan (to the
extent not previously exercised) and authorize the granting of new Awards in
substitution for such outstanding Awards (or portion thereof) so surrendered.
Without the consent of the Holder, the Committee may not modify or amend the
terms of an Incentive Option at any time to include provisions that have the
effect of changing the Incentive Option to a Nonstatutory Option; provided,
however, that the consent of the Holder is not required to the extent that the
acceleration of the vesting of an Incentive Option (whether under Section 12.1
or otherwise) causes the Incentive Option to be treated as a Nonstatutory
Option, for federal tax purposes, to the extent that it exceeds the $100,000
limitation described in Section 6.10. Without the consent of the Holder and of
the holders of a majority of the shares of Stock represented and voting on such
modification or amendment at a shareholders’ meeting duly called and held, the
Committee may not modify or amend any outstanding Option so as to specify a
higher or lower exercise price or accept the surrender of outstanding Incentive
Options and authorize the granting of new Options in substitution therefor
specifying a higher or lower exercise price, or take any other action to
“reprice” any option if the effect of such repricing would be to increase or
decrease the exercise price applicable to such Option. In addition, no
modification or amendment of an Award shall, without the consent of the Holder,
adversely affect any rights of the Holder or increase the obligations of the
Holder under such Award except, with respect to Incentive Options, as may be
necessary to satisfy the requirements of Section 422 of the Code.



37

--------------------------------------------------------------------------------




 
XV.  
 
 


 
 
GENERAL
 
15.1  Application of Funds.
The proceeds received by the Company from the sale of shares of Stock pursuant
to Awards shall be used for general corporate purposes or any other purpose
permitted by law.


15.2  Right of the Company and Subsidiaries to Terminate Employment.
Nothing contained in the Plan, or in any Award Agreement, shall confer upon any
Holder any right to continue in the employ of the Company or any Subsidiary, or
interfere in any way with the rights of the Company or any Subsidiary to
terminate any such employment relationship at any time.


15.3  No Liability for Good Faith Determinations.
Neither the Board of Directors nor the Committee nor any member of either shall
be liable for any act, omission, or determination taken or made in good faith
with respect to the Plan or any Award granted under the Plan, and members of the
Board of Directors and the Committee shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage, or expense
(including attorneys’ fees, the costs of settling any suit, provided such
settlement is approved by independent legal counsel selected by the Company, and
amounts paid in satisfaction of a judgment, except a judgment based on a finding
of bad faith) arising therefrom to the full extent permitted by law and under
any directors and officers liability or similar insurance coverage that may from
time to time be in effect. This right to indemnification shall be in addition
to, and not a limitation on, any other indemnification rights any member of the
Board of Directors or the Committee may have.


15.4  Other Benefits.
Participation in the Plan shall not preclude any Holder from eligibility in (or
entitle any Holder to participate in) any other stock or stock option plan of
the Company or any Subsidiary or any old age benefit, insurance, pension, profit
sharing, retirement, bonus, or other extra compensation plan that the Company or
any Subsidiary has adopted or may, at any time, adopt for the benefit of its
employees or other Persons. Neither the adoption of the Plan by the Board of
Directors nor the submission of the Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board of Directors to adopt such other incentive arrangements as it may deem
desirable, including, without limitation, the granting of stock options and the
awarding of securities and cash otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in
specific cases.


15.5  Exclusion From Pension and Profit-Sharing Compensation.
By acceptance of an Award (whether in Stock or cash), as applicable, each Holder
shall be deemed to have agreed that the Award is special incentive compensation
that will not be taken into account in any manner as salary, compensation or
bonus in determining the amount of any payment under any pension, retirement or
other employee benefit plan of the Company or any Subsidiary except as

38

--------------------------------------------------------------------------------




may otherwise be specifically provided in such plan. In addition, each
beneficiary of a deceased Holder shall be deemed to have agreed that no Award to
such Holder shall affect the amount of any life insurance coverage, if any,
provided by the Company or a Subsidiary on the life of the Holder that is
payable to the beneficiary under any life insurance plan covering employees of
the Company or any Subsidiary.


15.6  Execution of Receipts and Releases.
Any payment of cash or other property or assets or any issuance or transfer of
shares of Stock to the Holder, or to the Holder’s Designated Beneficiary,
guardian, legal representatives, heirs, legatees, distributees or permitted
assigns, in accordance with the provisions hereof, shall, to the extent thereof,
be in full satisfaction of all claims of such Persons hereunder. The Committee
may require any Holder, Designated Beneficiary, guardian, legal representative,
heir, legatee, distributee or assignee, as a condition precedent to such
payment, to execute a release and receipt therefor in such form as the Committee
shall determine.


15.7  Unfunded Plan.
Insofar as it provides for Awards of cash, Stock or other property or assets,
the Plan shall be unfunded. Although bookkeeping accounts may be established
with respect to Holders who are entitled to cash, Stock, other property or
assets or rights thereto under the Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Stock, other property or
assets or rights thereto, nor shall the Plan be construed as providing for such
segregation, nor shall the Company nor the Board of Directors nor the Committee
be deemed to be a trustee of any cash, Stock, other property or assets or rights
thereto to be granted under the Plan. Any liability of the Company to any Holder
with respect to a grant of cash, Stock, other property or assets or rights
thereto under the Plan shall be based solely upon any contractual obligations
that may be created by the Plan and any Award Agreement; no such obligation of
the Company shall be deemed to be secured by any pledge or other encumbrance on
any property or assets of the Company. Neither the Company nor the Board of
Directors nor the Committee shall be required to give any security or bond for
the performance of any obligation that may be created by the Plan.


15.8  No Guarantee of Interests.
Neither the Company, the Board of Directors nor the Committee guarantees the
Stock of the Company from loss or depreciation.


15.9  Payment of Expenses.
Subject to Section 13.17, all expenses incident to the administration,
termination or protection of the Plan, including legal and accounting fees and
any issue taxes with respect to the issuance of shares of Stock pursuant to the
Plan, shall be paid by the Company or its Subsidiaries.


15.10  Company Records.
The records of the Company or its Subsidiaries regarding any Holder’s period of
employment, termination of employment and the reason therefor, leaves of
absence, re-employment, and other matters shall be conclusive for all purposes
hereunder, unless

39

--------------------------------------------------------------------------------




determined by the Committee to be incorrect.


15.11  No Liability of Company.
The Company assumes no obligation or responsibility to the Holder or the
Holder’s Designated Beneficiary, guardian, legal representatives, heirs,
legatees, distributees or assignees for any act of, or failure to act on the
part of, the Committee.


15.12  Company Action.
Any action required of the Company shall be by resolution of its Board of
Directors or by a duly authorized officer of the Company or by another Person
authorized to act by resolution of the Board of Directors.


15.13  Severability.
Whenever possible, each provision of the Plan and each Award Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of the Plan or any Award Agreement, or the application
thereof to any Person or under any circumstances, is invalid or unenforceable to
any extent under applicable law, then such provision shall be deemed severed
from the Plan or such Award Agreement with respect to such Person or
circumstance, without invalidating the remainder of the Plan or such Award
Agreement or the application of such provision to other Persons or
circumstances, and a new provision shall be deemed substituted in lieu of the
provision so severed which new provision shall, to the extent possible,
accomplish the intent of the parties as evidenced by the provision so severed.


15.14  Notices.
Except as may be expressly provided in the Plan or the relevant Award Agreement,
whenever any notice is required or permitted to be given under the Plan or such
Award Agreement, such notice must be in writing and delivered (including
delivery by private courier or facsimile transmittal) or sent by mail (which if
to the Company must be certified or registered, return receipt requested)
postage and charges prepaid, addressed to the Person for whom the communication
is intended (which for the Company shall be the address of the Company’s chief
executive office from time to time, or such other address as may be established
from time to time by the Committee, and which for any Holder shall be the
address for such Holder set forth in the relevant Award Agreement or such other
address as shall have been furnished by notice by such Holder to the Company).
Any such notice shall be deemed to be given on the date received or (if mailed
in the manner set forth herein) three (3) Business Days after the date of
mailing. Any person entitled to notice hereunder may waive such notice.


15.15  No Waiver.
No waiver of any provision of the Plan or any Award Agreement shall be effective
unless made in writing and signed by the party to be charged with the waiver.
Failure of any party at any time to require any other party’s performance of any
obligation under the Plan or Award Agreement shall not affect the right to
require performance of that obligation. Any waiver by any party of any breach of
any provision of the Plan or any Award Agreement

40

--------------------------------------------------------------------------------




shall not be construed as a waiver of any continuing or succeeding breach of
such provision, or as a waiver or modification of the provision itself.


15.16  Successors.
Subject to the restrictions contained herein, the Plan shall be binding upon the
Holder, the Holder’s Designated Beneficiaries, guardian, legal representatives,
heirs, legatees, distributees and permitted assigns, and upon the Company, its
successors and assigns.


15.17  Further Assurances.
Each Holder shall execute and deliver such documents, and take or cause to be
taken such other actions, as may be reasonably requested by the Committee in
order to implement the terms of the Plan and any Award Agreement with respect to
that Holder.


15.18  Governing Law.
EXCEPT AS MAY BE OTHERWISE PROVIDED IN A PARTICULAR AWARD AGREEMENT, TO THE
EXTENT NOT GOVERNED BY FEDERAL LAW, THIS PLAN AND EACH AWARD AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW; PROVIDED, HOWEVER, THAT ISSUES
REGARDING THE INTERNAL AFFAIRS OF THE COMPANY SHALL BE GOVERNED BY THE LAW OF
THE COMPANY’S JURISDICTION OF ORGANIZATION.


15.19  Jurisdiction and Venue.
EXCEPT AS MAY BE OTHERWISE PROVIDED IN A PARTICULAR AWARD AGREEMENT AND SUBJECT
TO SECTION 13.22, EACH HOLDER HEREBY SUBMITS TO THE JURISDICTION OF ALL FEDERAL
AND STATE COURTS OF NEW YORK AND HEREBY AGREES THAT ANY SUCH COURT SHALL BE A
PROPER FORUM FOR THE DETERMINATION OF ANY DISPUTE ARISING UNDER THE PLAN OR ANY
AWARD AGREEMENT WITH RESPECT TO SUCH HOLDER.


15.20  Interpretation.
When a reference is made in the Plan or any Award Agreement to Schedules,
Exhibits or Addenda, such reference shall be to a schedule, exhibit or addendum
to this Plan or the relevant Award Agreement unless otherwise indicated. Each
instance in the Plan or any Award Agreement of the words “include,” “includes,”
and “including” shall be deemed to be followed by the words “without
limitation.” As used in the Plan or any Award Agreement, the term “days” means
calendar days, not business days, unless otherwise specified. Unless otherwise
specified, the words “herein,” “hereof,” and “hereunder” and other words of
similar import refer to the Plan or relevant Award Agreement as a whole and not
to any particular article, section, paragraph, subparagraph, schedule, exhibit,
addendum or other subdivision. Similarly, unless otherwise specified, the words
“therein,” “thereof” and “thereunder” and other words of similar import refer to
a particular agreement or other instrument as a whole and not to any particular
article, section, paragraph, subparagraph, schedule, exhibit, addendum or other
subdivision. Unless otherwise specified, any reference to a statute includes and
refers to the statute itself, as well as to any rules and regulations made and

41

--------------------------------------------------------------------------------




duly promulgated pursuant thereto, and all amendments made thereto and in force
currently from time to time and any statutes, rules or regulations thereafter
duly made, enacted and/or promulgated, as may be appropriate, and/or any other
governmental actions thereafter duly taken from time to time having the effect
of supplementing or superseding such statute, rules, and/or regulations. The
language in all parts of the Plan and each Award Agreement shall be in all cases
construed simply, fairly, equitably, and reasonably, according to its plain
meaning and not strictly for or against one or more of the parties. Any table of
contents or headings contained in the Plan or any Award Agreement are for
reference purposes only and shall not be construed to affect the meaning or
interpretation of the Plan or any Award Agreement. When required by the context,
(i) whenever the singular number is used in the Plan or any Award Agreement, the
same shall include the plural, and the plural shall include the singular; and
(ii) the masculine gender shall include the feminine and neuter genders and vice
versa.


15.21  No Representations.
NEITHER THE COMPANY, ANY OF ITS SUBSIDIARIES OR OTHER AFFILIATES, THE BOARD OF
DIRECTORS OR THE COMMITTEE, OR ANY MEMBER OF EITHER THEREOF MAKES ANY
REPRESENTATIONS OR WARRANTIES WHATSOEVER REGARDING THE LEGAL, TAX OR ACCOUNTING
CONSEQUENCES OF ANY ASPECT OF THE PLAN OR ANY AWARDS, INCLUDING ANY
REPRESENTATION OR WARRANTY THAT ANY OPTION SHALL BE TREATED AS AN INCENTIVE
STOCK OPTION UNDER THE CODE. BY ACCEPTING ANY AWARD, EACH HOLDER ACKNOWLEDGES
THAT SUCH HOLDER HAS CONSULTED WITH SUCH ADVISORS AS THE HOLDER HAS DEEMED
APPROPRIATE WITH RESPECT TO ANY OF SUCH MATTERS.
[Remainder of page intentionally left blank]
 



42

--------------------------------------------------------------------------------






Adopted as of the Effective Date.


SOUTHERN UNION COMPANY,
a Delaware corporation




By: ______________________________
______________________________
(Print Name)
______________________________
(Print Title)



















43

--------------------------------------------------------------------------------


























































































































































































































































































